Exhibit 10.11
 
FORM OF BACKSTOP AND SUBSCRIPTION AGREEMENT
 
BACKSTOP AND SUBSCRIPTION AGREEMENT
 
This Backstop and Subscription Agreement (this “Agreement”), made as of
May     , 2014 by and among Quinpario Acquisition Corp. (the “Company”) and each
of the undersigned subscribers (each, a “Subscriber,” collectively, the
“Subscribers”), is intended to set forth certain representations, covenants and
agreements among the Company and the Subscribers, with respect to (i) the
offering (the “Preferred Offering”) for sale by the Company and the purchase by
certain Subscribers (the “Preferred Subscribers”) in such private offering of up
to 45,000 shares of 8.0% Series A Convertible Perpetual Preferred Stock with the
terms set out in the form of certificate of designation attached as Exhibit A
hereto (the “Preferred Shares”) at a price per share of $1,000.00, and (ii) the
obligation of certain Subscribers (the “Backstop Subscribers”) to, at the
Company’s election, purchase incremental common stock of the Company for
aggregate consideration of up to $17,500,000 (the common stock of the Company,
“Common Stock,” and such aggregate consideration, the “Backstop Amount”) through
(x) purchases of Common Stock on the open market or in privately negotiated
transactions with third parties, each at a price per share not to exceed $10.255
per share of Common Stock (the “Maximum Backstop Price”), (y) the offering (the
“Common Offering”) for sale by the Company and the purchase by the Backstop
Subscribers in such private offering of up to 1,706,485 shares of Common Stock
(the “Common Shares”) at a price per share of $10.255 or (z) a combination of
purchases described in clauses (x) and (y) above.
 
1.           (a)           Backstop.
 
(i)           Each Backstop Subscriber covenants and agrees that until the
earlier of the Acquisition Closing as defined below or the Termination Date (as
defined below), it shall not, and shall ensure that its Affiliates do not,
Transfer any Common Stock (other than sales, at a price equal to or greater than
$10.265 per share, in the open market of any Common Stock held by such Backstop
Subscriber on March 27, 2014).  For purposes hereof, “Affiliate” shall mean
affiliate as such term is defined in Rule 12b-2 of the Exchange Act (as defined
below) and “Transfer” shall mean any direct or indirect transfer, disposition or
monetization in any manner whatsoever, including, without limitation, through
redemption election or any derivative transactions.
 
(ii)           Each Backstop Subscriber covenants and agrees that it shall, and
shall cause its Affiliates to, vote its Common Stock in favor of (x) the
Acquisition (as defined below), whether pursuant to a proxy filed by the Company
or otherwise, in any vote thereon and (y) the proposals of the Company set forth
in its Preliminary Proxy Statement filed with the Securities and Exchange
Commission of March 28, 2014, as amended, which Preliminary Proxy Statement is
in respect of a special meeting in lieu of 2014 annual meeting of stockholders
(“Special Meeting”).
 
(iii)           Each Backstop Subscriber agrees that beginning on the date
hereof through 5:00 p.m. EST on the last date (the “Open Market Deadline”) on
which it may purchase shares such that the settlement of such purchase shall
occur on or before the record date for the Special Meeting, it shall (provided
it is lawful to do so) use reasonable best efforts to purchase the maximum
number of shares of Common Stock that may be purchased for the aggregate
consideration set forth under its name on the signature page hereto (its
“Backstop Allocation,” and such Backstop Allocation expressed as a percentage of
the Backstop Amount, the “Backstop Percentage”) in the open market or in
privately negotiated transactions with third parties, each at a price per share
that is no greater than the Maximum Backstop Price.  On the date immediately
following the Open Market Deadline and promptly at other times requested by the
Company from time to time, each Backstop Subscriber shall notify the Company in
writing of the number of shares of Common Stock so purchased (the “Market
Shares”) and the aggregate purchase price paid therefor by such Subscriber.  For
purposes hereof, “Business Day” shall have the meaning set forth in the
Registration Rights Agreement (as defined below).
 
 
 

--------------------------------------------------------------------------------

 
 
(iv)           Subject to the terms and conditions set forth in this Agreement,
each Backstop Subscriber hereby irrevocably subscribes for and agrees to
purchase from the Company the number of shares of Common Stock equivalent to its
Private Placement Remainder at a purchase price of $10.255 per share, and the
Company agrees to sell such shares to such Backstop Subscriber at such price,
subject to the Company’s right (x) to sell to the Backstop Subscriber such
lesser number of shares as the Company may, in its sole discretion, deem
necessary or desirable (the shares of Common Stock to be so sold, the “Subject
Common Shares”) or (y) to determine, in its sole discretion, not to consummate
such sale.  Any such purchase shall be consummated simultaneous with the
Acquisition Closing (as defined below) (the “Backstop Closing Day”).  For
purposes hereof, each Backstop Subscriber’s “Private Placement Remainder” shall
mean that number of shares of Common Stock of the Company that is equal to the
quotient obtained by dividing (A) such Backstop Subscriber’s Backstop Allocation
(as reduced by the amount, if any, of its Backstop Allocation used to purchase
common stock pursuant to Section 1(a)(iii) hereof) by (B) $10.255.
 
(v)           In the event that the actual aggregate consideration to be paid by
the Backstop Subscribers for Common Stock pursuant solely to the operation of
Section 1(a)(iii) and Section 1(a)(iv) hereof is less than the Backstop Amount
(such reduced amount, the “Actual Backstop Amount”), the Private Placement
Remainder of each Backstop Subscriber shall be deemed to be reduced (but not
below zero) to that number of shares of Common Stock so that the actual
consideration to be paid by such Backstop Subscriber pursuant to the operation
of Section 1(a)(iii) and Section 1(a)(iv) shall be the amount that is as close
as possible to such Backstop Subscriber’s Backstop Percentage of the Actual
Backstop Amount; provided that in the event that any Backstop Subscriber’s
actual consideration paid for Common Stock pursuant solely to the operation of
Section 1(a)(iii) and Section 1(a)(iv) is greater than such Backstop
Subscriber’s Backstop Percentage of the Actual Backstop Amount, the Company
shall notify the Backstop Subscribers of adjustment transactions that may be
made amongst the Backstop Subscribers (if the relevant Backstop Subscribers were
so willing) so that each Backstop Subscriber’s actual net purchases of Common
Stock pursuant solely to the operation of Section 1(a)(iii) and Section 1(a)(iv)
and this Section 1(a)(v) shall be for consideration in an amount that is such
Backstop Subscriber’s Backstop Percentage of the Actual Backstop Amount (it
being understood that no Backstop Subscriber shall be obligated to make any such
adjustment transaction).
 
(b)           Subject Preferred Subscription.  Subject to the terms and
conditions set forth in this Agreement, each Preferred Subscriber hereby
irrevocably subscribes for and agrees, subject to the simultaneous closing of
the acquisition of Jason Partners Holdings Inc. in accordance with the Purchase
and Sale Agreement (as defined below) (the “Acquisition”), to purchase from the
Company the number of Preferred Shares set forth under such Preferred
Subscriber’s name on the signature page hereto at a purchase price of $1,000.00
per share, and the Company agrees, subject to the simultaneous closing of the
Acquisition and the other conditions set forth herein, to sell such shares to
such Preferred Subscriber at such purchase price (the Preferred Shares to be
sold, the “Subject Preferred Shares”).
 
 
2

--------------------------------------------------------------------------------

 
 
2.           Delivery of Subscription Amount; Acceptance of Subscriptions;
Delivery.  Each Subscriber understands and agrees that this subscription is made
subject to the following terms and conditions:
 
(a)           Contemporaneously with the execution and delivery of this
Agreement, each Subscriber shall execute and deliver the Investor Questionnaire
(as defined below) and, (i) in respect of the Preferred Offering, upon notice
from the Company setting forth the reasonably anticipated closing date of the
Acquisition Closing, each Preferred Subscriber shall, no fewer than 3 days prior
to such anticipated closing date, cause a wire transfer to be made for payment
for the Subject Preferred Shares in immediately available funds in the amount
equal to $1,000.00 multiplied by the number of Subject Preferred Shares for
which such Preferred Subscriber has subscribed (such Preferred Subscriber’s
“Preferred Subscription Amount”) in accordance with the Subscription
Instructions set forth on Exhibit B hereto and (ii) in respect of the Common
Offering pursuant to Section 1(a)(iv) hereof, upon notice from the Company
setting forth the reasonably anticipated closing date of the Acquisition
Closing, each Backstop Subscriber shall, no fewer than 3 days prior to such
anticipated closing date, cause a wire transfer to be made for payment for the
Subject Common Shares in immediately available funds in the amount equal to
$10.255 multiplied by the number of Subject Common Shares to be purchased by
such Backstop Subscriber (the “Common Subscription Amount”) in accordance with
the Subscription Instructions set forth on Exhibit B hereto.  The payments
provided for in this Section 2(a) shall be maintained in escrow with Continental
Stock Transfer & Trust Company (or other nationally recognized escrow agent with
whom in all cases, whether with Continental Transfer & Trust Company or
otherwise, the Company shall have an escrow agreement in place for purposes
hereof, which such agreement shall be on reasonable and customary
terms)  pending the Company’s acceptance of the subscription.
 
(b)           The subscription of each Preferred Subscriber and each Backstop
Subscriber for the Subject Preferred Shares and the Subject Common Shares,
respectively, as applicable, shall be deemed to be accepted only (and shall not
otherwise be accepted by the Company except) when (i) the Company has confirmed
in writing to the Subscribers that the Company’s representations and warranties
contained herein are, or shall be, true and correct as of the date of the
acceptance of such subscription and (ii) there occurs the simultaneous closing
of the acquisition of Jason Partners Holdings Inc. in accordance with the
Purchase and Sale Agreement set forth in Exhibit C hereto (the “Purchase and
Sale Agreement”) (such closing, the “Acquisition Closing”).  If such acceptances
do not occur on or prior to the earliest of (x) the Acquisition Closing,
(y) August 15, 2014 or (z) the public announcement by the Company of the
termination of the Purchase and Sale Agreement, each Subscriber’s subscription
shall automatically be deemed rejected (the “Subscription Rejection,” and the
date of any such deemed rejection, the “Termination Date”).  For the avoidance
of doubt a deposit of the Subscription Amount in escrow will not be deemed an
acceptance of this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)           The payment of the Preferred Subscription Amount or the Common
Subscription Amount, as applicable, will be returned promptly, without interest,
to each Preferred Subscriber or each Backstop Subscriber, as applicable, if the
applicable subscriptions are rejected in whole or in part or if the Preferred
Offering or the Common Offering, as applicable, is withdrawn or canceled.
 
(d)           The representations and warranties of the Company and each
Backstop Subscriber and each Preferred Subscriber set forth herein shall be true
and correct as of the date that the Company accepts the subscriptions set forth
herein.
 
3.           Expenses.  Each party hereto shall pay all of its own expenses in
connection with this Agreement and the transactions contemplated hereby.
 
4.           Registration Rights.
 
(a)           Contemporaneous with the execution and delivery of this Agreement,
the Company and each Subscriber are executing and delivering a Registration
Rights Agreement, in the form attached hereto as Exhibit D (the “Registration
Rights Agreement”), pursuant to which the Company has agreed under certain
circumstances to register the resale of the Subject Preferred Shares (and the
common stock of the Company into which the Preferred Shares may be converted,
the “Underlying Common”) and the Subject Common Shares, each under the
Securities Act of 1933, as amended (the “Securities Act”), and the rules and
regulations promulgated thereunder, and applicable state securities laws.
 
(b)           None of the Subject Preferred Shares, the Underlying Common or the
Subject Common Shares may be directly or indirectly transferred, disposed of or
otherwise monetized in any manner whatsoever, except in a transaction that is in
compliance with the Securities Act and applicable state securities laws.  Except
as provided in the Registration Rights Agreement, it shall be a condition to any
such transfer that the Company shall be furnished with a written opinion of
counsel (which may, subject to the requirement that such opinion of counsel be
reasonably satisfactory to the Company, be of internal counsel) to the holder of
such Subject Common Shares or Subject Preferred Shares (or the Underlying
Common, as applicable), reasonably satisfactory to the Company (as determined by
the Company within 3 Business Days of its receipt of such written opinion), to
the effect that the proposed transfer would be in compliance with the Securities
Act and applicable state securities laws; provided that the Company shall not
require such written opinion of counsel if, acting in its reasonable discretion,
if determines that applicable law does not prohibit any transfers of the Subject
Common Shares or Subject Preferred Shares (or the Underlying Common), as
applicable, at such time.
 
(c)           Without limitation to the generality of the foregoing, no
Preferred Subscriber shall execute any short sales or engage in other hedging
transactions of any kind with respect to the Common Stock during the period from
the date of the Acquisition Closing through the date that is 45 consecutive days
thereafter.  For the avoidance of doubt, the prohibition set forth herein shall
not be applicable on or after a Termination Date.
 
 
4

--------------------------------------------------------------------------------

 
 
5.           Representations, Warranties, Understandings, Risk Acknowledgments,
and Covenants of Each Subscriber.  Each Subscriber hereby represents, warrants
and covenants to the Company as follows:
 
(a)           Such Subscriber is, in the case of a Backstop Subscriber,
purchasing the Subject Common Shares and, in the case of a Preferred Subscriber,
the Subject Preferred Shares (including the Underlying Common) (collectively,
the “Subject Shares”) for its own account, not as a nominee or agent, for
investment purposes and not with a view towards distribution or resale within
the meaning of the Securities Act (absent the registration of the Subject Shares
for resale under the Securities Act or a valid exemption from
registration).  Subscriber will not sell, assign or transfer such shares at any
time in violation of the Securities Act or applicable state securities
laws.  Subscriber acknowledges that the Subject Shares cannot be sold unless
subsequently registered under the Securities Act and applicable state securities
laws or an exemption from such registration is available.
 
(b)           Such Subscriber understands that (A) the Subject Shares (1) have
not been registered under the Securities Act or any state securities laws,
(2) have been offered and will be sold in reliance upon an exemption from the
registration and prospectus delivery requirements of the Securities Act,
(3) will be issued in reliance upon exemptions from the registration and
prospectus delivery requirements of state securities laws which relate to
private offerings and (4) must be held indefinitely because of the fact that the
Subject Shares have not been registered under the Securities Act or applicable
state securities laws, and (B) the Subscriber must therefore bear the economic
risk of its investment hereunder indefinitely unless a subsequent disposition
thereof is registered under the Securities Act and applicable state securities
laws or is exempt therefrom. Subscriber further understands that such exemptions
depend upon, among other things, the bona fide nature of the investment intent
of the Subscriber expressed herein.  Pursuant to the foregoing, the Subscriber
acknowledges that until such time as the resale of the Subject Shares has been
registered under the Securities Act as contemplated by the Registration Rights
Agreement or otherwise may be sold pursuant to an exemption from registration,
the certificates representing any Subject Shares acquired by the Subscriber
shall bear a restrictive legend substantially as follows (and a stop-transfer
order may be placed against transfer of the certificates evidencing such Subject
Shares):
 
In respect of the Subject Preferred Shares:
 
THIS SHARE OF PREFERRED STOCK AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF
THIS SHARE OF PREFERRED STOCK HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES
LAWS.  NEITHER THIS SHARE OF PREFERRED STOCK OR THE COMMON STOCK ISSUABLE UPON
CONVERSION OF THIS SHARE OF PREFERRED STOCK NOR ANY INTEREST OR PARTICIPATION
HEREIN OR THEREIN MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT
IN ACCORDANCE WITH THE FOLLOWING SENTENCE.
 
 
5

--------------------------------------------------------------------------------

 
 
BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:
 
 
1.
REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A “QUALIFIED
INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT)
AND THAT IT EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH
ACCOUNT, AND

 
 
2.
AGREES FOR THE BENEFIT OF QUINPARIO ACQUISITION CORP. (THE “COMPANY”) THAT IT
WILL NOT OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY
BENEFICIAL INTEREST HEREIN PRIOR TO THE DATE THAT IS THE LATER OF (X) ONE YEAR
OR SUCH OTHER PERIOD OF TIME AS PERMITTED BY RULE 144 UNDER THE SECURITIES ACT
OR ANY SUCCESSOR PROVISION THERETO AFTER THE LAST DATE OF INITIAL ISSUANCE
HEREOF, AND (Y) SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED BY APPLICABLE LAW,
EXCEPT:

 
 
(A)
TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR

 
 
(B)
PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE
SECURITIES ACT, OR

 
 
(C)
TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, OR

 
 
(D)
PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

 
PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE (2)(D)
ABOVE, THE COMPANY AND THE TRANSFER AGENT RESERVE THE RIGHT TO REQUIRE THE
DELIVERY OF SUCH LEGAL OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY
REASONABLY BE REQUIRED IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING
MADE IN COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS.  NO REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.
 
 
6

--------------------------------------------------------------------------------

 
 
In respect of the Underlying Common and the Subject Common Shares:
 
THIS SHARE OF COMMON STOCK HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  THIS
SHARE OF COMMON STOCK NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING
SENTENCE.
 
BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:
 
 
1.
REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A “QUALIFIED
INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT)
AND THAT IT EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH
ACCOUNT, AND

 
 
2.
AGREES FOR THE BENEFIT OF QUINPARIO ACQUISITION CORP. (THE “COMPANY”) THAT IT
WILL NOT OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY
BENEFICIAL INTEREST HEREIN PRIOR TO THE DATE THAT IS THE LATER OF (X) ONE YEAR
OR SUCH OTHER PERIOD OF TIME AS PERMITTED BY RULE 144 UNDER THE SECURITIES ACT
OR ANY SUCCESSOR PROVISION THERETO AFTER THE LAST DATE OF INITIAL ISSUANCE
HEREOF, AND (Y) SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED BY APPLICABLE LAW,
EXCEPT:

 
 
(A)
TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR

 
 
(B)
PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE
SECURITIES ACT, OR

 
 
(C)
TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, OR

 
 
(D)
PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

 
PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE (2)(D)
ABOVE, THE COMPANY AND THE TRANSFER AGENT RESERVE THE RIGHT TO REQUIRE THE
DELIVERY OF SUCH LEGAL OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY
REASONABLY BE REQUIRED IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING
MADE IN COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS.  NO REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.
 
 
7

--------------------------------------------------------------------------------

 
 
(c)           Such Subscriber has knowledge, skill and experience in financial,
business and investment matters relating to an investment of this type and is
capable of evaluating the merits and risks of such investment and protecting the
Subscriber’s interest in connection with the acquisition of, in the case of a
Preferred Subscriber, the Subject Preferred Shares (including the Underlying
Common) and, in the case of a Backstop Provider, the Subject Common Shares and
the Market Shares (collectively, the “Shares”).  The Subscriber understands that
the acquisition of, in the case of a Preferred Subscriber, the Subject Preferred
Shares (including the Underlying Common) and, in the case of a Backstop
Provider, the Subject Common Shares and the Market Shares is a speculative
investment and involves substantial risks and that the Subscriber could lose the
Subscriber’s entire investment.  Further, the undersigned has (i) carefully read
and considered the risks identified in the Disclosure Documents (as defined
below) and (ii) carefully considered the risks related to the Acquisition and
Jason Partners Holdings Inc., and has taken full cognizance of and understands
all of the risks related to the Company, the Acquisition, the Shares and the
transactions contemplated hereby, including, without limitation, the purchase of
the Shares.  Acknowledging the very significant tax impact analysis and other
analyses that is warranted in determining the consequences to it of purchasing
and owning the Shares, to the extent deemed necessary by the Subscriber, the
Subscriber has retained, at its own expense, and relied upon, appropriate
professional advice regarding the investment, tax and legal merits and
consequences of the foregoing, including, without limitation, purchasing and
owning the Shares.  The Subscriber has the ability to bear the economic risks of
the Subscriber’s investment in the Company, including a complete loss of the
investment, and the Subscriber has no need for liquidity in such investment.
 
(d)           Such Subscriber has been furnished by the Company all information
(or provided access to all information) regarding the business and financial
condition of the Company and Jason Partners Holdings Inc., the Company’s
expected plans for future business activities, the attributes of the Shares and
the merits and risks of an investment in the Shares which the Subscriber has
requested or otherwise needs to evaluate the investment in the Company.
 
(e)           Such Subscriber is in receipt of and has carefully read and
understands the following items (collectively, the “Disclosure Documents”):
 
(i)           the Annual Report on Form 10-K of the Company filed with the SEC
for the year ended December 31, 2013 (the “10-K”); and
 
(ii)           each filing made by the Company with the SEC following the filing
of the 10-K.
 
 
8

--------------------------------------------------------------------------------

 
 
Such Subscriber understands the significant extent to which certain of the
disclosures contained in items (i) and (ii) above shall no longer apply
following the acquisition of Jason Partners Holdings Inc. in accordance with the
Purchase and Sale Agreement.
 
Such Subscriber acknowledges that neither the Company nor any of its affiliates
has made or makes any representation or warranty to such Subscriber in respect
of the Company or Jason Partners Holdings Inc., the Acquisition, the Company
upon an acquisition of Jason Partners Holdings Inc., or relating to the
Transaction Documents (as defined below), or the transactions contemplated
hereby and thereby, other than in the case of the Company, the representations
and warranties contained in this Agreement.
 
(f)           In making its investment decision to purchase, in the case of a
Preferred Subscriber, the Subject Preferred Shares (including the Underlying
Common) and, in the case of a Backstop Provider, the Subject Common Shares and
the Market Shares, such Subscriber is relying solely on investigations made by
such Subscriber and such Subscriber’s representatives.  The offer to sell, in
the case of a Preferred Subscriber, the Subject Preferred Shares and, in the
case of a Backstop Subscriber, the Subject Common Shares was communicated to
such Subscriber in such a manner that such Subscriber was able to ask questions
of and receive answers from the management of the Company concerning the terms
and conditions of the proposed transaction and that at no time was such
Subscriber presented with or solicited by or through any advertisement, article,
leaflet, public promotional meeting, notice or other communication published in
any newspaper, magazine or similar media or broadcast over television or radio
or presented at any seminar or meeting or any other form of general or public
advertising or solicitation.
 
(g)          Such Subscriber acknowledges that it has been advised that:
 
(i)           The Subject Shares offered hereby have not been approved or
disapproved by the Securities and Exchange Commission (the “SEC”) or any state
securities commission nor has the SEC or any state securities commission passed
upon the accuracy or adequacy of any representations by the Company.  Any
representation to the contrary is a criminal offense.
 
(ii)           In making an investment decision, each Subscriber must rely on
its own examination of the Company, the Acquisition, Jason Partners Holdings
Inc., the Shares and the terms of the Preferred Offering and the Common
Offering, including the merits and risks involved.  The Shares have not been
recommended by any federal or state securities commission or regulatory
authority.  Furthermore, the foregoing authorities have not confirmed the
accuracy or determined the adequacy of any representation.  Any representation
to the contrary is a criminal offense.
 
(iii)           The Subject Shares will be “restricted securities” within the
meaning of Rule 144 under the Securities Act, are subject to restrictions on
transferability and resale and may not be transferred or resold except as
permitted under the Securities Act and applicable state securities laws,
pursuant to registration or exemption therefrom.  The Subscriber is aware that
the Subscriber may be required to bear the financial risks of this investment
for an indefinite period of time.
 
 
9

--------------------------------------------------------------------------------

 
 
(h)           Such Subscriber agrees to furnish the Company with such other
information as the Company may reasonably request in order to verify the
accuracy of the information contained herein and agrees to notify the Company
immediately of any material change in the information provided herein that
occurs prior to the acceptance of this Agreement by the Company.
 
(i)           Such Subscriber further represents and warrants that the
Subscriber is a “qualified institutional buyer” within the meaning of Rule 144A
under the Securities Act, an “accredited investor” within the meaning of
Rule 501 of Regulation D under the Securities Act, and Subscriber has executed
the Investor Questionnaire attached hereto as Exhibit E (the “Investor
Questionnaire”) and shall provide to the Company an updated Investor
Questionnaire for any change in circumstances at any time on or prior to the
Acquisition Closing.
 
(j)           As of the date of this Agreement, such Subscriber and its
affiliates do not have, and during the 30 day period prior to the date of this
Agreement the Subscriber and its affiliates have not entered into, any “put
equivalent position” as such term is defined in Rule 16a-1 of under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) or short sale
positions with respect to the securities of the Company.  In addition, such
Subscriber shall comply with all applicable provisions of Regulation M
promulgated under the Securities Act.
 
(k)           If such Subscriber is a natural person, such Subscriber has
reached the age of majority in the state in which such Subscriber resides, has
adequate means of providing for such Subscriber’s current financial needs and
contingencies, is able to bear the substantial economic risks of an investment,
in the case of a Preferred Subscriber, the Subject Preferred Shares (including
the Underlying Common) and, in the case of a Backstop Provider, the Subject
Common Shares and the Market Shares for an indefinite period of time, has no
need for liquidity in such investment and, at the present time, could afford a
complete loss of such investment.
 
(l)           If it is a partnership, corporation, trust, estate or other entity
(an “Entity”): (i) such Entity has the full legal right and power and all
authority and approval required (a) to execute and deliver, or authorize
execution and delivery of, this Agreement and all other instruments executed and
delivered by or on behalf of such Entity in connection with the purchase of in
the case of a Preferred Subscriber, the Subject Preferred Shares and, in the
case of a Backstop Subscriber, the Subject Common Shares and the Market Shares,
(b) to delegate authority pursuant to power of attorney and (c) to purchase and
hold such Shares and, in the case of a Preferred Subscriber, the Underlying
Common; (ii) the signature of the party signing on behalf of such Entity is
binding upon such Entity; and (iii) such Entity has not been formed for the
specific purpose of acquiring such Shares, unless each beneficial owner of such
entity is a “qualified institutional buyer” within the meaning of Rule 144A
under the Securities Act, is qualified as an accredited investor within the
meaning of Rule 501(a) of Regulation D promulgated under the Securities Act and
has submitted information substantiating such individual qualification.
 
(m)           If such Subscriber is a retirement plan or is investing on behalf
of a retirement plan, the Subscriber acknowledges that investment in the Shares
poses additional risks including the inability to use losses generated by an
investment in the Shares to offset taxable income.
 
 
10

--------------------------------------------------------------------------------

 
 
(n)           This Agreement has been duly authorized, executed and delivered by
such Subscriber and constitutes a legal, valid and binding obligation of such
Subscriber enforceable against such Subscriber in accordance with its terms,
except as such enforceability may be limited by: (i) applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws in effect that
limit creditors’ rights generally; (ii) equitable limitations on the
availability of specific remedies; (iii) principles of equity (regardless of
whether such enforcement is considered in a proceeding in law or in equity); and
(iv) to the extent rights to indemnification and contribution may be limited by
federal securities laws or the public policy underlying such laws.
 
(o)           Such Subscriber has used the services of LW Partners Capital Group
LLC, a broker-dealer registered under the Exchange Act and a member in good
standing of FINRA (“LWP”), in connection with the transactions contemplated by
this Agreement and has entered into an Agreement dated as of April __, 2014 with
LWP pursuant to which LWP may share in certain gains, if any, made by Subscriber
in connection with its investment in the Company’s securities.  LWP is also the
placement agent (“Placement Agent”) for the Company in connection with the offer
and sale of the Company’s securities pursuant to this Agreement and is being
paid a fee by the Company in respect of such sales in an amount equal to
$2,500,000.  In addition, the Company has agreed to pay the LWP’s out-of-pocket
expenses incurred in its role as Placement Agent.   Subscriber hereby waives any
actual or apparent conflicts of interest occasioned by Subscriber’s and the
Company’s relationships with LWP in connection with this Agreement and the
transactions contemplated hereby. Except as may be specifically approved in
writing by the Company (such approval not to be unreasonably withheld or
delayed) such Subscriber has not retained or used the services of any broker or
finder other than LWP in connection with this Agreement or the transactions
contemplated hereby.
 
(p)           Such Subscriber understands and confirms that the Company will
rely on the representations and covenants contained herein in effecting the
transactions contemplated by this Agreement and the other Transaction Documents
(as defined herein).  All representations and warranties provided to the Company
furnished by or on behalf of such Subscriber, taken as a whole, are true and
correct and do not contain any untrue statement of material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.
 
(q)           Such Subscriber has read the Company’s Final Prospectus, dated
August 8, 2013, and understands that the Company has established a trust fund,
currently in an amount of approximately $177.1 million (“Trust Fund”) for the
benefit of the Company’s public shareholders and that the Company may disburse
monies from the Trust Fund only (i) to the Company’s public shareholders in the
event they elect to redeem their shares, (ii) to the public shareholders upon
the liquidation of the Company if the Company fails to consummate an initial
business combination within the required time period described in the Final
Prospectus, (iii) to the Company in limited amounts for its working capital
requirements and tax obligations and (iv) to the Company after, or concurrently
with, the consummation of a business combination.  To induce the Company to
enter into this Agreement and sell the securities to be sold to it hereunder,
such Subscriber agrees that it does not have any right, title, interest or claim
of any kind in or to any monies in the Trust Fund (“Claim”) and waives any Claim
it may have in the future as a result of, or arising out of, any negotiations,
contracts or agreements with the Company and will not seek recourse against the
Trust Fund for any reason whatsoever.  This section shall survive the
termination of this Agreement for any reason.
 
 
11

--------------------------------------------------------------------------------

 
 
(r)           Neither such Subscriber nor, to the extent it has them, any of its
shareholders, members, managers, general or limited partners, directors,
affiliates or executive officers (collectively with such Subscriber, the
“Subscriber Covered Persons”), are subject to any of the “Bad Actor”
disqualifications described in Rule 506(d) under the Securities Act (a
“Disqualification Event”), except for a Disqualification Event covered by Rule
506(d)(2) or (d)(3).
 
(s)           Such Subscriber has exercised reasonable care to determine whether
any Subscriber Covered Person is subject to a Disqualification Event.
 
(t)           The purchase of in the case of a Preferred Subscriber, the Subject
Preferred Shares and, in the case of a Backstop Subscriber, the Subject Common
Shares by such Subscriber will not subject the Company to any Disqualification
Event.
 
(u)           Such Subscriber is making this investment based on the results of
its own due diligence investigation of the Company, and has not relied on any
information or advice furnished by or on behalf of the Placement Agent in
connection with the transactions contemplated hereby. Such Subscriber
acknowledges that the Placement Agent has not made, and will not make, any
representations and warranties with respect to the Company, the Acquisition,
Jason Partners Holdings Inc. or the transactions contemplated hereby, and such
Subscriber will not rely on any statements made by the Placement Agent, orally
or in writing, to the contrary. Neither the Placement Agent nor any of its
representatives have any responsibility with respect to the completeness or
accuracy of any information or materials furnished to such Subscriber in
connection with the transactions contemplated hereby.
 
6.           Representations and Warranties of the Company.  The Company
represents and warrants to each Subscriber as follows:
 
(a)           Subject to obtaining all required approvals necessary in
connection with the performance of the Purchase and Sale Agreement (which will
be so obtained prior to any acceptance of this subscription) and any required
approvals pursuant to the applicable rules of NASDAQ (as defined below)
(together, the “Required Approvals”), the Company has all requisite corporate
power and authority to enter into and perform this Agreement, the Registration
Rights Agreement and the Purchase and Sale Agreement (collectively, the
“Transaction Documents”), and to consummate the transactions contemplated hereby
and thereby, in accordance with the terms hereof and thereof.  Subject to
obtaining the Required Approvals, the execution and delivery of this Agreement
and each of the other Transaction Documents by the Company and the consummation
by it of the transactions contemplated hereby and thereby have been duly
authorized by the Company’s Board of Directors and, subject to obtaining the
Required Approvals, no further consent or authorization of the Company, its
Board of Directors, or its shareholders is required.  This Agreement and each of
the other Transaction Documents have been duly executed and delivered by the
Company.  This Agreement and each of the other Transaction Documents will
constitute upon execution and delivery by the Company, a legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by: (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws in
effect that limit creditors’ rights generally; (ii) equitable limitations on the
availability of specific remedies; (iii) principles of equity (regardless of
whether such enforcement is considered in a proceeding in law or in equity); and
(iv) to the extent rights to indemnification and contribution may be limited by
federal securities laws or the public policy underlying such laws.
 
 
12

--------------------------------------------------------------------------------

 
 
(b)           Subject to obtaining the Required Approvals, the execution,
delivery and performance of this Agreement and each of the other Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby will not (i) conflict with or result in a
violation of any provision of the Articles of Incorporation, of the Company,
(ii) violate or conflict with, or result in a breach of any provision of, or
constitute a default (or an event which with notice or lapse of time or both
could become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any material agreement, to which the
Company is a party, or (iii) result in a violation of any federal, state, local,
municipal, foreign, international, multinational or other law, rule, regulation,
order, or ordinance, or any judgment or decree entered, issued, made or rendered
against the Company by any court, administrative or other governmental body,
agency or authority, or any arbitrator (collectively, a “Legal Requirement”)
applicable to the Company or by which any property or asset of the Company is
bound or affected (except for such conflicts, defaults, terminations,
amendments, accelerations, cancellations and violations in clauses (ii) and
(iii) of this Section 6(b) as would not, individually or in the aggregate, have
a material adverse effect on the business, properties condition (financial or
otherwise) or results of operations of the Company and its Subsidiary, taken as
a whole (“Material Adverse Effect”)).  The Company is not in violation of its
Articles of Incorporation or other organizational documents. The Company is not
in default (and no event has occurred which with notice or lapse of time would
result in a default) under, and the Company has not taken any action or failed
to take any action that would give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement or instrument to which
the Company is a party or by which any property or assets of the Company is
bound or affected, except for defaults or possible defaults as would not,
individually or in the aggregate, have a Material Adverse Effect. Except for
filings required under the Securities Act and any applicable state securities
laws (and subject to obtaining the Required Approvals), the Company is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency, regulatory agency, self
regulatory organization or (other than pursuant to the applicable rules of
NASDAQ) stock market or any third party in order for it to execute, deliver or
perform any of its obligations under the Transaction Documents.  All consents,
authorizations, orders, filings and registrations that the Company is required
to effect or obtain pursuant to the preceding sentence have been obtained or
effected on or prior to the date hereof or will, prior to any acceptance of this
subscription, be so obtained or effected in a timely manner as required by law.
 
(c)           The Company has timely filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the Securities Act and the Exchange Act (all of
the foregoing filed prior to the date hereof and all exhibits included therein
and financial statements and schedules thereto and documents (other than
exhibits to such documents) incorporated by reference therein, being hereinafter
referred to herein as the “SEC Documents”) since December 31, 2013, or has
timely filed for a valid extension of such time of filing and has filed any such
SEC Documents prior to the expiration of any such extension. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
 
 
13

--------------------------------------------------------------------------------

 
 
(d)           As of their respective dates, the financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto.  Such financial statements have
been prepared in accordance with United States generally accepted accounting
principles, consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may not
include footnotes, year end adjustments or may be condensed or summary
statements) and fairly present in all material respects the consolidated
financial position of the Company and its consolidated Subsidiaries as of the
dates thereof and the consolidated results of their operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
normal year-end audit adjustments).
 
(e)           The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) under the Exchange
Act).  Such disclosure controls and procedures: (i) are designed to ensure that
material information relating to the Company and its Subsidiaries is made known
to the Company’s chief executive officer and its chief financial officer by
others within those entities, particularly during the periods in which the
Company’s reports and filings under the Exchange Act are being prepared, (ii)
have been evaluated for effectiveness as of the end of the most recent annual
period reported to the SEC, and (iii) are effective to perform the functions for
which they were established.
 
(f)           Except with respect to the transactions contemplated hereby and by
each of the other Transaction Documents and except as disclosed in the
Disclosure Documents or has been disclosed in any public disclosure as defined
in Section 101(e) of Regulation FD promulgated under the Exchange Act, since
December 31, 2013: (i) the Company has conducted its business only in the
ordinary course, consistent with past practice, and since that date, no changes
have occurred which would reasonably be expected to have a Material Adverse
Effect; and (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables, accrued expenses and other liabilities
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected on the Company’s financial
statements pursuant to GAAP or required to be disclosed in filings made with the
SEC.
 
(g)           There is no Action pending or, to the knowledge of the Company,
threatened against the Company or any of its Subsidiaries that (i) adversely
affects or challenges the legality, validity or enforceability of the Agreement,
or (ii) if there were an unfavorable decision, would have or reasonably be
expected to have a Material Adverse Effect.  There has not been, and to the
knowledge of the Company, there is not pending any investigation by the SEC
involving the Company or to the knowledge of the Company, any director or
officer of the Company (in his or her capacity as such).  The SEC has not issued
any stop order or other order suspending the effectiveness of any registration
statement filed by the Company under the Exchange Act or the Securities Act.  As
used in this Agreement, “Action” means any action, suit, notice of violation,
proceeding (including any partial proceeding such as a deposition) or, to the
Company’s knowledge, investigation against the Company, or any of its properties
before or by any court, arbitrator, governmental or administrative agency,
regulatory authority (federal, state, county, local or foreign), public board,
stock market, stock exchange or trading facility.
 
 
14

--------------------------------------------------------------------------------

 
 
(h)           The Company has made or filed all federal, state and foreign
income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject in respect of which the failure to so make
or file could reasonably be expected to have a Material Adverse Effect and has
paid all taxes and other governmental assessments and charges that are material
in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and, to the extent
required by generally accepted accounting principles, has set aside on its books
provisions reasonably adequate for the payment of all taxes that are material in
amount for periods subsequent to the periods to which such returns, reports or
declarations apply. The Company has not executed a waiver with respect to the
statute of limitations relating to the assessment or collection of any foreign,
federal, state or local tax.
 
(i)           Since December 31, 2013, except as set forth in any document filed
with the SEC, no event has occurred or, to the knowledge of the Company,
circumstance exists that (with or without notice or lapse of time) would or
could reasonably be expected to: (i) constitute or result in a violation by the
Company, or a failure on the part of the Company to comply with, any Legal
Requirement; or (ii) give rise to any obligation on the part of the Company to
undertake, or to bear all or any portion of the cost of, any remedial action of
any nature in connection with a failure to comply with any Legal Requirement,
except in either case that would not reasonably be expected to have a Material
Adverse Effect.
 
(j)           The Company is in compliance in all material respects with the
provisions of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated thereunder that are applicable to it.
 
(k)           The Company is, and has reason to believe that for the foreseeable
future it will continue to be, in compliance with all applicable rules of the
Nasdaq Stock Market (“NASDAQ”), including all listing and corporate governance
requirements.  The Company has not, at any time since December 31, 2013,
received notice from NASDAQ that the Company is not in compliance with the
listing or maintenance requirements thereof.
 
(l)           No labor or employment dispute exists or, to the knowledge of the
Company, is imminent or threatened, with respect to any of the employees of the
Company that has had, or could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.
 
(m)         To the extent this Agreement is not already publicly disclosed at
such time, the Company will file with the SEC disclosing the form of this
Agreement within 2 Business Days of the date hereof.
 
 
15

--------------------------------------------------------------------------------

 
 
(n)           The Company has engaged LWP as its exclusive Placement Agent in
connection with the offer and sale of the Company’s securities pursuant to this
Agreement and is paying a fee to LWP in respect of such sales in an amount equal
$2,500,000.  In addition, the Company has agreed to pay LWP’s out-of-pocket
expenses incurred in its role as Placement Agent.  The Company hereby waives any
actual or apparent conflicts of interest occasioned by Subscriber’s (including
pursuant to any agreement with LWP pursuant to which LWP may share in certain
gains, if any, made by such Subscriber in connection with its investment in the
Company’s securities) and the Company’s relationships with LWP in connection
with this Agreement and the transactions contemplated hereby.
 
(o)           The Company understands and confirms that each Subscriber will
rely on the representations and covenants contained herein in effecting the
transactions contemplated by this Agreement.
 
7.           Understandings.  Each Subscriber understands, acknowledges and
agrees with the Company as follows:
 
(a)           Such Subscriber hereby acknowledges and agrees that the
subscription hereunder is irrevocable by such Subscriber, that, except as
required by law, such Subscriber is not entitled to cancel, terminate or revoke
this Agreement or any agreements of such Subscriber hereunder, and that this
Agreement and such other agreements shall survive the death or disability of
such Subscriber and shall be binding upon and inure to the benefit of the
parties and their respective heirs, executors, administrators, successors, legal
representatives and permitted assigns. If such Subscriber is more than one
person, the obligations of such Subscriber hereunder shall be joint and several
and the agreements, representations, warranties and acknowledgments herein
contained shall be deemed to be made by and be binding upon each such person and
his/her heirs, executors, administrators, successors, legal representatives and
permitted assigns.
 
(b)           No federal or state agency has made any finding or determination
as to the accuracy or adequacy of the Disclosure Documents or as to the
suitability of this offering for investment nor any recommendation or
endorsement of the Shares.
 
(c)           (i) In the case of a Preferred Subscriber, the Preferred Offering
is intended to be exempt from registration under the Securities Act, which is
dependent upon the truth, completeness and accuracy of the statements made by
such Subscriber herein and (ii) in the case of a Backstop Subscriber, the Common
Offering is intended to be exempt from registration, which is dependent upon the
truth, completeness and accuracy of the statements made by such Subscriber
herein.
 
(d)           There is only a limited public market for the Common Stock and no
public market for the Preferred Shares.  There can be no assurance that a
Subscriber will be able to sell or dispose of the Shares.
 
(e)           The representations and warranties of such Subscriber contained in
this Agreement and in any other writing delivered in connection with the
transactions contemplated hereby shall be true and correct in all respects on
and as of the date hereof and the date of the consummation of each offering of,
in the case of a Preferred Subscriber, the Subject Preferred Shares and, in the
case of a Backstop Subscriber, the Subject Common Shares as if made on and as of
such date and such representation and warranties and all agreements of such
Subscriber contained herein and in any other writing delivered in connection
with the transactions contemplated hereby.
 
 
16

--------------------------------------------------------------------------------

 
 
8.           Survival.  All representations, warranties and covenants contained
in this Agreement shall survive (i) the acceptance of this Agreement by the
Company, (ii) each consummation of offerings of the Subject Preferred Shares and
the Subject Common Shares as provided for herein, and (iii) changes in the
transactions, documents and instruments described herein which are not material
or which are to the benefit of the Subscribers, for a period of two (2) years
from the date hereof.  Each Subscriber acknowledges the meaning and legal
consequences of the representations, warranties and covenants contained herein
and that the Company has relied upon such representations, warranties and
covenants in determining such Subscriber’s qualification and suitability to
purchase the Shares.
 
9.           Notices.  All notices and other communications provided for herein
shall be in writing and shall be deemed to have been duly given if and when
delivered personally or two business days after being sent by registered or
certified mail, return receipt requested, postage prepaid or one business day
after it is delivered by a commercial overnight carrier or upon confirmation if
delivered by facsimile or email:
 
(a)            if to the Company, to the following address:
 
Quinpario Acquisition Corp.
12935 N. Forty Dive, Suit 201
St. Louis, MO  63141
Attention: General Counsel
Facsimile: (775) 206-7966
 
With a copy to:
 
Olshan Frome Wolosky LLP
65 East 55th Street
New York, NY 10022
Attention: Robert H. Friedman
Facsimile:  (212) 451-2222
 
(b)           if to a Subscriber, to the address set forth on the signature page
hereto.
 
(c)           or at such other address as any party shall have specified by
notice in writing to the others.
 
10.           Notification of Changes.  Each Subscriber agrees and covenants to
notify the Company immediately upon the occurrence of any event prior to the
Acquisition Closing that would cause any representation, warranty, covenant or
other statement contained in this Agreement to be false or incorrect or of any
change in any statement made herein occurring prior to the Acquisition Closing.
 
 
17

--------------------------------------------------------------------------------

 
 
11.           Assignability; Amendments; Waiver.  This Agreement is not
assignable by any Subscriber, and may not be amended, modified or terminated
except by an instrument in writing signed by the Company and the Subscribers
purchasing a majority of the Common Stock to be purchased from the Company in a
private offering pursuant to this Agreement (taking into account purchases of
Preferred Shares on an as-converted basis and assuming the maximum issuance of
Common Stock pursuant to Section 1(a)(iv) of this Agreement as if no Market
Shares have been purchased by any Backstop Subscriber).  The Agreement may not
be waived except by an instrument in writing signed by the party against whom
enforcement of waiver is sought.
 
12.           Binding Effect.  Except as otherwise provided herein, this
Agreement shall be binding upon and inure to the benefit of the parties and
their heirs, successors and assigns, and the agreements, representations,
warranties and acknowledgments contained herein shall be deemed to be made by
and be binding upon such heirs, executors, administrators, successors, legal
representatives and assigns.  This Agreement does not confer any rights or
remedies upon any person or entity other than the parties hereto and their
heirs, successors and permitted assigns.
 
13.           Obligations Irrevocable.  The obligations of each Subscriber to
make its subscription provided for hereunder shall be irrevocable, except with
the consent of the Company, until the Subscription Rejection.
 
14.           Agreement.  This Agreement and the Registration Rights Agreement
constitutes the entire agreement of each Subscriber and the Company relating to
the matters contained herein and therein, superseding all prior contracts or
agreements, whether oral or written.  The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement.
 
15.           Governing Law; Jurisdiction.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York, without
regard to the principles of conflicts of law thereof that would require the
application of the laws of any jurisdiction other than New York.  Each of the
parties consents to the non-exclusive jurisdiction of the federal courts whose
districts encompass any part of the City of New York or the state courts of the
State of New York sitting in the City of New York in connection with any dispute
arising under this Agreement and hereby waives, to the maximum extent permitted
by law, any objection, including any objection based on forum non  conveniens,
to the bringing of any such proceeding in such jurisdictions.
 
16.           Severability.  If any provision of this Agreement or the
application thereof to any Subscriber or any circumstance shall be held invalid
or unenforceable to any extent, the remainder of this Agreement and the
application of such provision to other subscriptions or circumstances shall not
be affected thereby and shall be enforced to the greatest extent permitted by
law.
 
17.           Construction.  The headings in this Agreement are inserted for
convenience and identification only and are not intended to describe, interpret,
define, or limit the scope, extent or intent of this Agreement or any provision
hereof.  The rule of construction that an agreement shall be construed strictly
against the drafter shall not apply to this Agreement.
 
 
18

--------------------------------------------------------------------------------

 
 
18.           Counterparts; Facsimile.  This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which together shall be deemed to be one and
the same agreement.  A facsimile or other electronic transmission of this signed
Agreement shall be legal and binding on all parties hereto.
 
19.           Counsel.  Each Subscriber hereby acknowledges that the Company and
its counsel represent the interests of the Company and not those of any
Subscriber in any agreement (including this Agreement) to which the Company is a
party.
 
20.           Confidentiality.  Without limiting any of Subscriber’s
pre-existing confidentiality obligations, Subscriber shall not, for a period of
two years following the date hereof, without the Company’s prior written
consent, disclose to any other person or entity the nature, extent or fact that
Subscriber is entering this Agreement or the terms and conditions hereof, or any
information Subscriber may receive in connection with this Agreement (in each
case to the extent the Company has communicated the confidentiality thereof)
other than (a) pursuant to the order of any court or administrative agency or in
any pending legal or administrative proceeding, or otherwise as required by
applicable law or compulsory legal process (in which case Subscriber agrees, to
the extent practicable and not prohibited by applicable law, to inform the
Company promptly thereof prior to such disclosure), (b) upon the request or
demand of any regulatory authority having jurisdiction over Subscriber, (c) to
the extent that such information is or becomes publicly available other than by
reason of disclosure by Subscriber in violation of this Agreement, or (d) to
Subscriber’s Affiliates and to Subscriber’s and its Affiliates’ employees, legal
counsel, independent auditors and other agents (collectively “representatives”)
who need to know such information and who are informed of the confidential
nature of such information and are or have been advised of their obligation to
keep information of this type confidential. Subscriber will cause all of its and
its Affiliate’s representatives to comply with the confidentiality provisions of
this Agreement as fully as if they were a party hereto and will be responsible
for a breach of the confidentiality provisions of this Agreement by any such
representatives.
 
21.           Additional Provisions.
 
(a)           Additional Backstop Arrangements.  From and after the date of this
Agreement and continuing until the Acquisition Closing, the Company shall not
enter into arrangements similar to those set forth in this Agreement to issue
any equity securities of the Company (or any securities convertible into or
exercisable for equity securities of the Company) to third party institutional
investors to ensure that notwithstanding any redemptions there remains
sufficient equity capital at the Company to fund the Acquisition (“Additional
Backstop Purchases”) unless such Additional Backstop Purchases are consummated
pursuant to pricing terms no more favorable to such investors than those set
forth in this Agreement.
 
(b)           Beneficial Ownership Limitation.  In no event shall any Subscriber
be required pursuant to this Agreement to purchase a number of shares of Common
Stock (including after giving effect to the issuance of shares of Common Stock
issuable upon conversion of Preferred Shares to be purchased by such Subscriber
pursuant to this Agreement but taking into account the application of the
Beneficial Ownership Limitation set forth in the certificate of designation
attached as Exhibit A here) that would increase such Subscriber’s ownership of
Common Stock to in excess of 9.99% of the total number of shares of Common Stock
outstanding.
 
[Signature Page to follow]
 
 
19

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as of the
date first written above.
 

 
QUINPARIO ACQUISITION CORP.
     
By:
     
Name:
     
Title:
 

 
SUBSCRIBERS
 
[Subscribers Executed by means of Signature Pages,
the form of which is attached hereto as Annex I]
 
[Signature Page to Backstop and Subscription Agreement]
 
 
20

--------------------------------------------------------------------------------

 
 


ANNEX I
 
SIGNATURE PAGE
TO
BACKSTOP AND SECURITIES PURCHASE AGREEMENT
OF
QUINPARIO ACQUISITION CORP.
 
IN WITNESS WHEREOF, the undersigned Subscriber hereby executes, delivers, joins
in and agrees to be bound by the Backstop and Securities Purchase Agreement by
and between Quinpario Acquisition Corp. and the Subscribers (as defined therein)
to which this Signature Page is attached as a Subscriber thereunder, which,
together with all counterparts of such agreements and signature pages of other
parties to such agreements, shall constitute one and the same document in
accordance with the terms of such agreements.




 
SUBSCRIBER
      __________________________________________________________      
Backstop Allocation (if any): ____________________________________
 
Number of Preferred Shares (if any): _______________________________
 
Offering Price per Share: $1,000.00
 
Proposed Preferred Subscription Amount (if any): $___________________
     
By: _______________________________________________________
 
Name: _____________________________________________________
 
Title: ______________________________________________________
 
Address: ___________________________________________________
  __________________________________________________________  
__________________________________________________________  
Facsimile: __________________________________________________

 
[Signature Page to Backstop and Subscription Agreement]
 
 
21

--------------------------------------------------------------------------------

 
 
Exhibit A
 
CERTIFICATE OF DESIGNATIONS
 
CERTIFICATE OF DESIGNATIONS,
 
PREFERENCES, RIGHTS AND LIMITATIONS
 
OF
 
8.0% SERIES A CONVERTIBLE PERPETUAL PREFERRED STOCK
 
OF
 
QUINPARIO ACQUISITION CORP.
 
Pursuant to Section 151 of the General Corporation Law of the State of Delaware
 
QUINPARIO ACQUISITION CORP., a Delaware corporation (the “Company”), certifies
that pursuant to the authority contained in Article FOURTH of its Amended and
Restated Certificate of Incorporation, as amended (the “Amended and Restated
Certificate of Incorporation”), and in accordance with the provisions of Section
151 of the General Corporation Law of the State of Delaware (the “DGCL”), the
Board of the Company has adopted the following resolution on [____________],
2014, creating a series of preferred stock, par value $0.0001 per share, of the
Company designated as 8.0% Series A Convertible Perpetual Preferred Stock, which
resolution remains in full force and effect on the date hereof:
 
RESOLVED, that a series of preferred stock, par value $0.0001 per share, of the
Company be, and hereby is, created, and that the designation and number of
shares thereof and the voting powers, preferences and relative, participating,
optional or other special rights and such qualifications, limitations or
restrictions thereof are as follows:
 
(1)           Designation and Amount; Ranking.
 
(a)           There shall be created from the 1,000,000 shares of preferred
stock, par value $0.0001 per share, of the Company authorized to be issued
pursuant to the Amended and Restated Certificate of Incorporation, a series of
preferred stock, designated as “8.0% Series A Convertible Perpetual Preferred
Stock” par value $0.0001 per share (the “Preferred Stock”), and the authorized
number of shares of Preferred Stock shall be 100,000.  Shares of Preferred Stock
that are purchased or otherwise acquired by the Company, or that are converted
into shares of Common Stock, shall be cancelled and shall revert to authorized
but unissued shares of Preferred Stock.
 
(b)           The Preferred Stock, with respect to dividend rights and rights
upon the liquidation, winding-up or dissolution of the Company, ranks: (i)
senior to all Junior Stock; (ii) on a parity with all Parity Stock; and (iii)
junior to all Senior Stock, in each case as provided more fully herein.
 
 
A-1

--------------------------------------------------------------------------------

 
 
(2)           Definitions.  As used herein, the following terms shall have the
following meanings:
 
(a)            “Accumulated Dividends” shall mean, with respect to any share of
Preferred Stock, as of any date, the aggregate accumulated and unpaid dividends,
whether or not declared, on such share from the Issue Date until the most recent
Dividend Payment Date on or prior to such date.  There shall be no Accumulated
Dividends with respect to any share of Preferred Stock prior to the Issue
Date.  For the avoidance of doubt, dividends that have been paid in Preferred
Stock shall not be included in Accumulated Dividends.
 
(b)            “Affiliate” shall have the meaning ascribed to it, on the date
hereof, under Rule 144 of the Securities Act.
 
(c)            “Beneficial Ownership Limitation” shall mean, with respect to any
Holder, 9.99% of the number of shares of the Common Stock outstanding after
giving effect to the issuance of shares of Common Stock issuable upon conversion
of Preferred Stock held by such Holder.
 
(d)            “Board” shall mean the Board of Directors of the Company or, with
respect to any action to be taken by the Board of Directors, any committee of
the Board of Directors duly authorized to take such action, except that for
purposes of the definition of “Fundamental Change,” the Board shall refer to the
full Board of Directors.
 
(e)            “Business Day” shall mean any day other than a Saturday, Sunday
or other day on which the Federal Reserve Bank of New York is authorized or
required by law or executive order to close or be closed.
 
(f)             “Capital Stock” shall mean, for any entity, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents of or interests in (however designated) stock issued by that entity.
 
(g)            “close of business” means 5:00 p.m. (New York City time).
 
(h)            “Closing Sale Price” of the Common Stock on any date means the
closing sale price per share (or if no closing sale price is reported, the
average of the closing bid and ask prices or, if more than one in either case,
the average of the average closing bid and the average closing ask prices) on
such date as reported in composite transactions for the principal United States
national or regional securities exchange on which the Common Stock is traded or,
if the Common Stock is not listed for trading on a United States national or
regional securities exchange on the relevant date, the last quoted bid price for
the Common Stock in the over-the-counter market on the relevant date, as
reported by OTC Markets Group Inc. or a similar organization. In the absence of
such a quotation, the Closing Sale Price shall be the average of the mid-point
of the last bid and ask prices for the Common Stock on the relevant date from
each of at least three nationally recognized independent investment banking
firms selected by the Company for this purpose.
 
 
A-2

--------------------------------------------------------------------------------

 
 
(i)             “Common Stock” shall mean the common stock, par value $0.0001
per share, of the Company, subject to Section 8(h).
 
(j)             “Conversion Agent” shall have the meaning set forth in Section
14(a).
 
(k)            “Conversion Cap” shall mean have the meaning set forth in Section
8(a).
 
(l)             “Conversion Date” shall have the meaning specified in Section
8(b).
 
(m)           “Conversion Price” shall mean, at any time, $1,000 divided by the
Conversion Rate in effect at such time.
 
(n)            “Conversion Rate” shall have the meaning specified in Section
8(a).
 
(o)            “Dividend Payment Date” shall mean April 1, July 1, October 1 and
January 1 of each year, commencing on the first such date after the date of the
first issuance of the Preferred Stock.
 
(p)            “Dividend Rate” shall mean the rate per annum of 8.0% per share
of Preferred Stock on the Liquidation Preference.
 
(q)            “Dividend Record Date” shall mean, with respect to any Dividend
Payment Date, the February 15, May 15, August 15 or November 15, as the case may
be, immediately preceding such Dividend Payment Date.
 
(r)             “Effective Date” shall mean the date on which a Fundamental
Change event occurs or becomes effective, except that, as used in Section 8(d),
Effective Date shall mean the first date on which the shares of the Common Stock
trade on the applicable exchange or market, regular way, reflecting the relevant
share split or share combination, as applicable.
 
(s)            “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
 
(t)             “Ex-Date,” when used with respect to any issuance, dividend or
distribution on the Common Stock, means the first date on which the Common Stock
trades on the applicable exchange or in the applicable market, regular way,
without the right to receive such issuance, dividend or distribution from the
Company or, if applicable, from the seller of the Common Stock on such exchange
or market (in the form of due bills or otherwise) as determined by such exchange
or market.
 
(u)            “Fundamental Change” shall be deemed to have occurred at any time
after the Preferred Stock is originally issued if any of the following occurs:
 
 
(i)
a “person” or “group” within the meaning of Section 13(d) of the Exchange Act,
other than the Company, its Subsidiaries and the employee benefit plans of the
Company and its Subsidiaries, has become the direct or indirect “beneficial
owner,” as defined in Rule 13d-3 under the Exchange Act, of more than 50% of the
voting power in the aggregate of all classes of Capital Stock then outstanding
entitled to vote generally in elections of the Board;

 
 
A-3

--------------------------------------------------------------------------------

 
 
 
(ii)
the consummation of (A) any recapitalization, reclassification or change of the
Common Stock (other than changes resulting from a subdivision or combination) as
a result of which the Common Stock would be converted into, or exchanged for,
stock, other securities, other property or assets; (B) any share exchange,
consolidation or merger of the Company pursuant to which the Common Stock will
be converted into cash, securities or other property; or (C) any sale, lease or
other transfer in one transaction or a series of transactions of all or
substantially all of the consolidated assets of the Company and its
Subsidiaries, taken as a whole, including pursuant to a merger transaction, to
any Person other than one of the Company’s Subsidiaries; provided, however, that
any merger solely for the purpose of changing the Company’s jurisdiction of
incorporation, and resulting in a reclassification, conversion or exchange of
outstanding shares of Common Stock solely into shares of common stock of the
surviving entity, shall not be a Fundamental Change;

 
 
(iii)
the stockholders of the Company approve any plan or proposal for the liquidation
or dissolution of the Company;

 
 
provided, however, that a transaction or transactions described in clause (i) or
(ii) above shall not constitute a Fundamental Change, if at least 90% of the
consideration received or to be received by the common stockholders of the
Company, excluding cash payments for fractional shares and cash payments made
pursuant to dissenters’ appraisal rights, in connection with such transaction or
transactions consists of shares of common stock and as a result of such
transaction or transactions the Preferred Stock becomes convertible into such
consideration pursuant to the terms hereof.

 
(v)            “Fundamental Change Notice” shall have the meaning specified in
Section 5(a).
 
(w)           “Holder” or “holder” shall mean a holder of record of the
Preferred Stock.
 
(x)            “Issue Date” shall mean [_____________], 2014, the original date
of issuance of the Preferred Stock.
 
(y)            “Junior Stock” shall mean Common Stock and any class of Capital
Stock or series of preferred stock established after the Issue Date, the terms
of which expressly provide that such class or series will rank junior to the
Preferred Stock as to dividend rights or rights upon the liquidation, winding-up
or dissolution of the Company.
 
(z)            “Liquidation Preference” shall mean $1,000 per share of Preferred
Stock.
 
(aa)          “Officer” shall mean the Chief Executive Officer, the President,
any Vice President, the Treasurer, any Assistant Treasurer, the Secretary or any
Assistant Secretary of the Company.
 
 
A-4

--------------------------------------------------------------------------------

 
 
(bb)          “Officers’ Certificate” shall mean a certificate signed by two
Officers.
 
(cc)          “open of business” means 9:00 a.m. (New York City time).
 
(dd)          “Outstanding” shall mean, when used with respect to Preferred
Stock, as of any date of determination, all Preferred Stock theretofore
authenticated and delivered under this Certificate of Designation, except shares
of Preferred Stock as to which any property deliverable upon conversion thereof
has been delivered and required to be cancelled pursuant to Sections 5, 8 or 9;
provided, however, that, in determining whether the Holders of Preferred Stock
have given any request, demand, authorization, direction, notice, consent or
waiver or taken any other action hereunder, Preferred Stock owned by the Company
or its Affiliates shall be deemed not to be Outstanding, except that, in
determining whether the Registrar shall be protected in relying upon any such
request, demand, authorization, direction, notice, consent, waiver or other
action, only Preferred Stock which the Registrar has actual knowledge of being
so owned shall be so disregarded.
 
(ee)           “Parity Stock” shall mean any class of Capital Stock or series of
preferred stock established after the Issue Date, the terms of which expressly
provide that such class or series will rank on a parity with the Preferred Stock
as to dividend rights (for purposes of Section 1(b) and Section 3(c)), and/or
rights upon the liquidation, winding-up or dissolution of the Company (for
purposes of Section 1(b) and Section 7(d)) and/or voting rights (for purposes of
Section 6).
 
(ff)            “Paying Agent” shall mean have the meaning set forth in Section
14(a).
 
(gg)          “Person” shall mean any individual, corporation, general
partnership, limited partnership, limited liability partnership, joint venture,
association, joint-stock company, trust, limited liability company,
unincorporated organization or government or any agency or political subdivision
thereof.
 
(hh)          “Record Date” shall mean, with respect to any dividend,
distribution or other transaction or event in which the holders of the Common
Stock (or other applicable security) have the right to receive any cash,
securities or other property or in which the Common Stock (or such other
security) is exchanged for or converted into any combination of cash, securities
or other property, the date fixed for determination of holders of the Common
Stock (or such other security) entitled to receive such cash, securities or
other property (whether such date is fixed by the Board, statute, contract or
otherwise).
 
(ii)            “Reference Property” shall have the meaning specified in Section
8(h).
 
(jj)            “Registrar” shall mean have the meaning set forth in Section 12.
 
(kk)          “Reorganization Event” shall have the meaning specified in Section
8(h).
 
(ll)            “Resale Restriction Termination Date” shall have the meaning
specified in Section 13(a).
 
(mm)        “Restricted Securities” shall have the meaning specified in Section
13(c).
 
 
A-5

--------------------------------------------------------------------------------

 
 
(nn)          “Rule 144” shall mean Rule 144 as promulgated under the Securities
Act
 
(oo)          “SEC” or “Commission” shall mean the Securities and Exchange
Commission.
 
(pp)          “Securities Act” shall mean the Securities Act of 1933, as
amended.
 
(qq)          “Senior Stock” shall mean any class of the Company’s Capital Stock
or series of preferred stock established after the Issue Date, the terms of
which expressly provide that such class or series will rank senior to the
Preferred Stock as to dividend rights (for purposes of Section 1(b)) and/or
rights upon the liquidation, winding-up or dissolution of the Company (for
purposes of Section 1(b)).
 
(rr)            “Shareholder Approval” shall mean all approvals of the
shareholders of the Company necessary, if any, to approve, for purposes of
Nasdaq Rule 5635 the terms hereof, including without limitation, (i) the
conversion of the Preferred Stock into shares of Common Stock, (ii) the voting
rights of the Preferred Stock, and (iii) the payment of additional Preferred
Stock as Dividends.
 
(ss)           “Spin-Off” shall have the meaning specified in Section 8(d)(iii).
 
(tt)            “Subsidiary” shall mean, with respect to any Person, any
corporation, association, partnership or other business entity of which more
than 50% of the total voting power of shares of Capital Stock or other interests
(including partnership interests) entitled (without regard to the occurrence of
any contingency) to vote in the election of directors, managers, general
partners or trustees thereof is at the time owned or controlled, directly or
indirectly, by (i) such Person; (ii) such Person and one or more Subsidiaries of
such Person; or (iii) one or more Subsidiaries of such Person.
 
(uu)          “Trading Day” shall mean a day during which trading in the Common
Stock generally occurs on the NASDAQ Capital Market or, if the Common Stock is
not listed on the NASDAQ Capital Market, on the principal other national or
regional securities exchange on which the Common Stock is then listed or, if the
Common Stock is not listed on a national or regional securities exchange, on the
principal other market on which the Common Stock is then listed or admitted for
trading.  If the Common Stock is not so listed or traded, Trading Day means a
Business Day.
 
(vv)          “Transfer Agent” shall mean have the meaning set forth in Section
12.
 
(3)           Dividends.
 
(a)           Holders of shares of Preferred Stock shall be entitled to receive,
when, as and if declared by the Board out of funds of the Company legally
available for payment, cumulative dividends at the Dividend Rate.  Dividends on
the Preferred Stock shall be paid quarterly in arrears at the Dividend Rate in
cash or, subject to receipt of any necessary Shareholder Approval (to the extent
necessary), in Preferred Stock as provided pursuant to Section 4.  For the
avoidance of doubt, unless prohibited by applicable law, the Board shall not
fail to declare such dividends on Preferred Stock.  Dividends shall be payable
in arrears on each Dividend Payment Date to the holders of record of Preferred
Stock as they appear on the Company’s stock register at the close of business on
the relevant Dividend Record Date.  Dividends payable for any period less than a
full quarterly dividend period (based upon the number of days elapsed during the
period) shall be computed on the basis of a 360-day year consisting of twelve
30-day months.
 
 
A-6

--------------------------------------------------------------------------------

 
 
(b)           No dividend shall be declared or paid upon, or any sum set apart
for the payment of dividends upon, any Outstanding share of the Preferred Stock
with respect to any dividend period unless all dividends for all preceding
dividend periods have been declared and paid, or declared and a sufficient sum
has been set apart for the payment of such dividend, upon all Outstanding shares
of Preferred Stock.
 
(c)           No dividends or other distributions (other than a dividend or
distribution payable solely in shares of Parity Stock or Junior Stock (in the
case of Parity Stock) or Junior Stock (in the case of Junior Stock) and cash in
lieu of fractional shares) may be declared, made or paid, or set apart for
payment upon, any Parity Stock or Junior Stock, nor may any Parity Stock or
Junior Stock be redeemed, purchased or otherwise acquired for any consideration
(or any money paid to or made available for a sinking fund for the redemption of
any Parity Stock or Junior Stock) by the Company or on behalf of the Company
(except by (i) conversion into or exchange for shares of Parity Stock or Junior
Stock (in the case of Parity Stock) or Junior Stock (in the case of Junior
Stock) and cash solely in lieu of fractional shares of Parity Stock or Junior
Stock (in the case of Parity Stock) or Junior Stock (in the case of Parity
Stock) and (ii) payments in connection with the satisfaction of employees’ tax
withholding obligations pursuant to employee benefit plans or outstanding awards
(and payment of any corresponding requisite amounts to the appropriate
governmental authority)), unless all Accumulated Dividends shall have been or
contemporaneously are declared and paid, or are declared and a sum or Preferred
Stock, as the case may be, sufficient for the payment thereof is set apart for
such payment, on the Preferred Stock and any Parity Stock for all dividend
payment periods ending on or prior to the date of such declaration, payment,
redemption, purchase or acquisition.   Further, no dividends or other
distributions (other than a dividend or distribution payable solely in shares of
Junior Stock and cash in lieu of fractional shares) may be declared, made or
paid, or set apart for payment upon, any Junior Stock (except payments in
connection with the satisfaction of employees’ tax withholding obligations
pursuant to employee benefit plans or outstanding awards (and payment of any
corresponding requisite amounts to the appropriate governmental authority))
unless the payment of the dividend in respect of the Preferred Stock for the
most recent dividend period ending on or prior to the date of such declaration
or payment has been declared and paid in cash or declared and a sum sufficient
for the payment thereof set aside for such payment.  Notwithstanding the
foregoing, if full dividends have not been paid on the Preferred Stock and any
Parity Stock, dividends may be declared and paid on the Preferred Stock and such
Parity Stock so long as the dividends are declared and paid pro rata so that the
amounts of dividends declared per share on the Preferred Stock and such Parity
Stock shall in all cases bear to each other the same ratio that accumulated and
unpaid dividends per share on the shares of Preferred Stock and such Parity
Stock bear to each other at the time of declaration.
 
(d)           Holders of shares of Preferred Stock shall not be entitled to any
dividend, whether payable in cash, property or stock, in excess of full
cumulative dividends (it being understood that this Section 3(d) shall not limit
the Company’s obligations pursuant to Section 3(a)).
 
 
A-7

--------------------------------------------------------------------------------

 
 
(e)           If any Dividend Payment Date falls on a day that is not a Business
Day, the required payment will be on the next succeeding Business day and no
interest or dividends on such payment will accrue or accumulate as the case may
be, in respect of the delay.
 
(f)           The holders of shares of Preferred Stock at the close of business
on a Dividend Record Date shall be entitled to receive the dividend payment on
those shares on the corresponding Dividend Payment Date notwithstanding the
conversion of such shares in accordance with Sections 8 or 9 following such
Dividend Record Date or the Company’s default in payment of the dividend due on
such Dividend Payment Date.  In the case of conversion of shares of Preferred
Stock pursuant to section 5 following close of business on a Dividend Record
Date but prior to the corresponding Dividend Payment Date, the holders of such
shares shall not be entitled to receive the corresponding dividend payment
following conversion (it being understood that the value thereof is included in
the conversion terms set forth in Section 5).
 
(g)           Notwithstanding anything herein to the contrary, to the extent
that any Holder’s right to participate in any Dividend would result in the
Holder exceeding the Beneficial Ownership Limitation, then the rights
appurtenant to such cash, securities, property or options to which such Holder
is entitled pursuant hereto shall be limited to the same extent provided in
Section 11 hereof.
 
Except as provided in Section 8, the Company shall make no payment or allowance
for unpaid dividends, whether or not in arrears, on converted shares of
Preferred Stock or for dividends on the shares of Common Stock issued upon
conversion.
 
(4)           Method of Payment of Dividends.
 
(a)           Subject to the restrictions set forth herein, the Company may
elect to pay any dividend on the Preferred Stock: (i) in cash; (ii) by delivery
of shares of Preferred Stock; or (iii) through any combination of cash and
Preferred Stock.
 
(b)           If the Company elects to make a dividend payment, or any portion
thereof, in shares of Preferred Stock, the number of shares deliverable shall be
the cash amount of such dividend payment that would apply if no payment were to
be made in Preferred Stock, or such portion, divided by $1,000 (as equitably
adjusted by the Board to the extent necessary for any stock splits, combinations
or like transactions).
 
(c)           The Company shall make each dividend payment on the Preferred
Stock in cash, except to the extent the Company elects to make all or any
portion of such payment in shares of the Preferred Stock as set forth
above.  The Company shall give Holders notice of any such election and the
portion of such payment that will be made in cash and the portion that will be
made in Preferred Stock 10 scheduled Trading Days prior to the Dividend Payment
Date for such dividend.
 
(5)           Conversion Upon a Fundamental Change.
 
(a)           The Company must give notice (a “Fundamental Change Notice”) of
each Fundamental Change to all Holders of the Preferred Stock no later than 10
Business Days prior to the anticipated Effective Date (determined in good faith
by the Board) of the Fundamental Change or, if not practicable because the
Company is unaware of the Fundamental Change, as soon as reasonably practicable
but in any event no later than 1 Business Day after the Company becomes aware of
such Fundamental Change.
 
 
A-8

--------------------------------------------------------------------------------

 
 
(b)           Upon the Effective Date of such Fundamental Change, each
Outstanding share of Preferred Stock (for this purpose, adding any and all
accumulated and unpaid dividends as if paid in Preferred Stock in accordance
with the terms hereof which Preferred Stock shall be deemed for this purpose to
be Outstanding) shall (subject to the limitations set forth in Section 11)
automatically be converted into a number of shares of Common Stock equal to the
Conversion Rate which will be deemed at such time to equal the higher of
(i) (A)  the Liquidation Preference divided by (B) the average of the Closing
Sale Prices of the Common Stock for the 5 consecutive Trading Days ending on the
third Business Day prior to such settlement date (which settlement date shall be
the Effective Date) and (ii) the Conversion Rate that would then be in effect
without regard to the application of this Section 5(b).  Notwithstanding the
foregoing, the Conversion Rate as adjusted as described in this paragraph (b)
will not exceed the Conversion Rate Ceiling (subject to adjustment in the same
manner as the Conversion Rate as provided in Section 8).  The Conversion Rate
Ceiling shall mean that number of shares of Common Stock per share of Preferred
Stock (subject to adjustment in the same manner as the Conversion Rate as
provided in Section 8), which is equal to the Liquidation Preference, divided by
66 2/3% of the Closing Sale Price of the Common Stock on [_________],
2014.  Notwithstanding anything contained herein to the contrary, prior to the
receipt of Shareholder Approval, shares of Preferred Stock shall not be
convertible pursuant to this Section 5 in the aggregate into more than the
Conversion Cap.
 
(c)           The Fundamental Change Notice shall be given by first-class mail
to each record holder of shares of Preferred Stock, at such Holder’s address as
the same appears on the books of the Company.  Each such notice shall state (i)
the anticipated Effective Date and (ii) that dividends on the Preferred Stock to
be converted will cease to accrue on the date immediately preceding the
Effective Date of the Fundamental Change.
 
(d)           Whenever any provision of this Certificate of Designations
requires the Company to calculate the Closing Sale Prices for purposes of a
Fundamental Change over a span of multiple days, the Board shall make
appropriate adjustments to account for any adjustment to the Conversion Rate
that becomes effective, or any event requiring an adjustment to the Conversion
Rate where the Record Date of the event occurs, at any time during the period
when such Closing Sale Prices are to be calculated.
 
(6)           Voting.  The shares of Preferred Stock shall have no voting rights
except as set forth in this Section 6 or as otherwise required by Delaware
law.  So long as any shares of Preferred Stock remain Outstanding, unless a
greater percentage shall then be required by law, the Company shall not, without
the affirmative vote or consent of the Holders of at least 66 2/3% of the shares
of Preferred Stock Outstanding at the time, voting together as a single class
with all series of Parity Stock upon which similar voting rights have been
conferred and are exercisable, given in person or by proxy, either in writing or
at a meeting, amend, alter or repeal the provisions of the Amended and Restated
Certificate of Incorporation, whether by merger, consolidation or otherwise, so
as to materially and adversely affect any right, preference, privilege or voting
powers of the shares of Preferred Stock; provided, however, so long as any
shares of Preferred Stock remain Outstanding with the terms thereof materially
unchanged, such amendment, alteration or repeal shall not be deemed to
materially and adversely affect such rights, preferences, privileges or voting
powers of Holders of the shares of Preferred Stock and, provided further, that
any increase in the amount of authorized preferred stock (including additional
Preferred Stock) or the creation or issuance of any additional shares of
Preferred Stock or other series of preferred stock, or any increase in the
amount of authorized shares of such series, in each case of Parity Stock or
Junior Stock, shall not be deemed to materially and adversely affect the rights,
preferences, privileges or voting powers of Holders of shares of Preferred Stock
specified herein.
 
 
A-9

--------------------------------------------------------------------------------

 
 
(7)           Liquidation Rights.
 
(a)           In the event of any liquidation, winding-up or dissolution of the
Company, whether voluntary or involuntary, each Holder of shares of Preferred
Stock shall be entitled to receive and to be paid out of the assets of the
Company available for distribution to its stockholders the Liquidation
Preference plus all accumulated and unpaid dividends in respect of the Preferred
Stock (whether or not declared) to the date fixed for liquidation, winding-up or
dissolution in preference to the holders of, and before any payment or
distribution is made on, any Junior Stock, including, without limitation, the
Common Stock.
 
(b)           Neither the sale (for cash, shares of stock, securities or other
consideration) of all or substantially all the assets or business of the Company
(other than in connection with the liquidation, winding-up or dissolution of the
Company) nor the merger or consolidation of the Company into or with any other
Person shall be deemed to be a liquidation, winding-up or dissolution, voluntary
or involuntary, for the purposes of this Section 7.
 
(c)           After the payment to the Holders of the shares of Preferred Stock
of full preferential amounts provided for in this Section 7, the Holders of
Preferred Stock as such shall have no right or claim to any of the remaining
assets of the Company.
 
(d)           In the event the assets of the Company available for distribution
to the Holders of shares of Preferred Stock and holders of shares of Parity
Stock upon any liquidation, winding-up or dissolution of the Company, whether
voluntary or involuntary, shall be insufficient to pay in full all amounts to
which such Holders are entitled pursuant to this Section 7, no such distribution
shall be made on account of any shares of Parity Stock upon such liquidation,
dissolution or winding-up unless proportionate distributable amounts shall be
paid on account of the shares of Preferred Stock, equally and ratably, in
proportion to the full distributable amounts for which holders of all Preferred
Stock and of any Parity Stock are entitled upon such liquidation, winding-up or
dissolution.
 
(8)           Conversion.
 
(a)           Each Holder of Preferred Stock shall have the right at any time,
at its option, to convert, subject to the terms and provisions of this Section
8, any or all of such Holder’s shares of Preferred Stock at an initial
conversion rate of 81.18 shares of fully paid and nonassessable shares of Common
Stock (subject to adjustment as provided in this Section 8, the “Conversion
Rate”) per share of Preferred Stock (subject to the limitations set forth in
Section 11); provided, however, that, prior to the receipt of Shareholder
Approval, shares of Preferred Stock shall not be convertible pursuant to this
Section 8 in the aggregate into more than 19.99% of the shares of Common Stock
outstanding on the Issue Date (subject to appropriate adjustment in the event of
a stock split, stock dividend, combination or other similar recapitalization)
(such limitation, the “Conversion Cap”). Upon conversion of any share of
Preferred Stock, the Company shall deliver to the converting Holder, in respect
of each share of Preferred Stock being converted, a number of shares of Common
Stock equal to the Conversion Rate, together with a cash payment in lieu of any
fractional share of Common Stock in accordance with Section 10, on the third
Business Day immediately following the relevant Conversion Date.
 
 
A-10

--------------------------------------------------------------------------------

 
 
(b)           Before any Holder shall be entitled to convert a share of
Preferred Stock as set forth above, such Holder shall manually sign and deliver
an irrevocable notice to the office of the Conversion Agent as set forth in the
Form of Notice of Conversion (or a facsimile thereof) in the form included in
Exhibit A hereto (a “Notice of Conversion”) and state in writing therein the
number of shares of Preferred Stock to be converted and the name or names (with
addresses) in which such Holder wishes the certificate or certificates for any
shares of Common Stock to be delivered to be registered, (2) surrender such
shares of Preferred Stock, at the office of the Conversion Agent and (3) if
required, furnish appropriate endorsements and transfer documents.  The
Conversion Agent shall notify the Company of any conversion pursuant to this
Section 8 on the Conversion Date for such conversion.  The date on which a
Holder complies with the procedures in this clause (b) is the “Conversion
Date.”  If more than one share of Preferred Stock shall be surrendered for
conversion at one time by the same Holder, the number of shares of Common Stock
to be delivered upon conversion of such shares of Preferred Stock shall be
computed on the basis of the aggregate number of shares of Preferred Stock so
surrendered.
 
(c)           Immediately prior to the close of business on the Conversion Date
with respect to a conversion, a converting Holder of Preferred Stock shall be
deemed to be the holder of record of the Common Stock issuable upon conversion
of such Holder’s Preferred Stock notwithstanding that the share register of the
Company shall then be closed or that certificates representing such Common Stock
shall not then be actually delivered to such Holder.  On the date of any
conversion, all rights with respect to the shares of Preferred Stock so
converted, including the rights, if any, to receive notices, will terminate,
excepting only the rights of holders thereof (x) pursuant to Section 3(f) and
(y) to (i) receive certificates for the number of whole shares of Common Stock
into which such shares of Preferred Stock have been converted (with a cash
payment in lieu of any fractional share of Common Stock in accordance with
Section 10); and (ii) exercise the rights to which they are thereafter entitled
as holders of Common Stock.
 
(d)           The Conversion Rate shall be adjusted, without duplication, upon
the occurrence of any of the following events:
 
 
(i)
If the Company exclusively issues shares of Common Stock as a dividend or
distribution on all shares of its Common Stock, or if the Company effects a
share split or share combination, the Conversion Rate shall be adjusted based on
the following formula:

 
[ex10xi_1.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
where,
 
 
CR0
=
the Conversion Rate in effect immediately prior to the close of business on the
Record Date for such dividend or distribution, or immediately prior to the open
of business on the Effective Date of such share split or share combination, as
the case may be;

 
 
CR1
=
the Conversion Rate in effect immediately after the close of business on the
Record Date for such dividend or distribution, or immediately after the open of
business on the Effective Date of such share split or share combination, as the
case may be;

 
 
OS0
=
the number of shares of Common Stock outstanding immediately prior to the close
of business on the Record Date for such dividend or distribution, or immediately
prior to the open of business on the Effective Date of such share split or share
combination, as the case may be; and

 
 
OS1
=
the number of shares of Common Stock outstanding immediately after giving effect
to such dividend or distribution, or such share split or share combination, as
the case may be.

 
Any adjustment made under this Section 8(d)(i) shall become effective
immediately after the close of business on the Record Date for such dividend or
distribution, or immediately after the open of business on the Effective Date
for such share split or share combination, as the case may be.  If any dividend
or distribution of the type described in this Section 8(d)(i) is declared but
not so paid or made, the Conversion Rate shall be immediately readjusted,
effective as of the date the Board determines not to pay such dividend or
distribution, to the Conversion Rate that would then be in effect if such
dividend or distribution had not been declared.
 
 
(ii)
If the Company distributes to all or substantially all holders of its Common
Stock any rights, options or warrants entitling them, for a period expiring not
more than 60 days immediately following the announcement date of such
distribution, to purchase or subscribe for shares of its Common Stock at a price
per share that is less than the average of the Closing Sale Prices of the Common
Stock over the 10 consecutive Trading Day period ending on, and including, the
Trading Day immediately preceding the Ex-Date of such distribution, the
Conversion Rate shall be increased based on the following formula:

 
[ex10xi_2.jpg]
 
 
A-11

--------------------------------------------------------------------------------

 
 
where,
 
 
CR0
=
the Conversion Rate in effect immediately prior to the close of business on the
Record Date for such distribution;

 
 
CR1
=
the Conversion Rate in effect immediately after the close of business on the
Record Date for such distribution;

 
 
OS0
=
the number of shares of Common Stock outstanding immediately prior to the close
of business on the Record Date for such distribution;

 
 
X
=
the total number of shares of Common Stock issuable pursuant to such rights,
options or warrants; and

 
 
Y
=
the number of shares of Common Stock equal to the aggregate price payable to
exercise such rights, options or warrants, divided by the average of the Closing
Sale Prices of the Common Stock over the 10 consecutive Trading Day period
ending on, and including, the Trading Day immediately preceding the Ex-Date of
such distribution.

 
Any increase made under this Section 8(d)(ii) shall be made successively
whenever any such rights, options or warrants are distributed and shall become
effective immediately after the close of business on the Record Date for such
distribution.  To the extent that shares of Common Stock are not delivered after
the expiration of such rights, options or warrants, the Conversion Rate shall be
readjusted, effective as of the date of such expiration, to the Conversion Rate
that would then be in effect had the increase with respect to the distribution
of such rights, options or warrants been made on the basis of delivery of only
the number of shares of Common Stock actually delivered.  If such rights,
options or warrants are not so distributed, the Conversion Rate shall be
decreased, effective as of the date the Board determines not to make such
distribution, to be the Conversion Rate that would then be in effect if such
Record Date for such distribution had not occurred.  If such rights, options or
warrants are only exercisable upon the occurrence of certain triggering events,
then the Conversion Rate shall not be adjusted until the triggering events
occur.
 
For purposes of this Section 8(d)(ii), in determining whether any rights,
options or warrants entitle the holders to subscribe for or purchase shares of
Common Stock at less than such average of the Closing Sale Prices of the Common
Stock for the 10 consecutive Trading Day period ending on, and including, the
Trading Day immediately preceding the Ex-Date of such distribution, and in
determining the aggregate offering price of such shares of Common Stock, there
shall be taken into account any consideration received by the Company for such
rights, options or warrants and any amount payable on exercise or conversion
thereof, the value of such consideration, if other than cash, to be determined
by the Board.
 
 
A-12

--------------------------------------------------------------------------------

 
 
 
(iii)
If the Company distributes shares of its Capital Stock, evidences of its
indebtedness or other assets, securities or property of the Company or rights,
options or warrants to acquire its Capital Stock or other securities, to all or
substantially all holders of Common Stock, excluding (a) dividends,
distributions or issuances as to which an adjustment was effected pursuant to
Section 8(d)(i) or Section 8(d)(ii), (b) dividends or distributions paid
exclusively in cash as to which an adjustment was effected pursuant to (or a
cash amount paid pursuant to the last paragraph of) Section 8(d)(iv) and (c)
Spin-Offs as to which the provisions set forth below in this Section 8(d)(iii)
shall apply (any of such shares of Capital Stock, evidences of indebtedness,
other assets, securities or property or rights, options or warrants to acquire
Capital Stock or other securities, the “Distributed Property”), then the
Conversion Rate shall be increased based on the following formula:

 
[ex10xi_3.jpg]
 
where,
 
 
CR0
=
the Conversion Rate in effect immediately prior to the close of business on the
Record Date for such distribution;

 
 
CR1
=
the Conversion Rate in effect immediately after the close of business on the
Record Date for such distribution;

 
 
SP0
=
the average of the Closing Sale Prices of the Common Stock over the 10
consecutive Trading Day period ending on, and including, the Trading Day
immediately preceding the Ex-Date for such distribution; and

 
 
FMV
=
the fair market value as of the Record Date for such distribution (as determined
by the Board) of the Distributed Property with respect to each outstanding share
of the Common Stock.

 
Any increase made under the portion of this Section 8(d)(iii) above shall become
effective immediately after the close of business on the Record Date for such
distribution.  If such distribution is not so paid or made, the Conversion Rate
shall be decreased, effective as of the date the Board determines not to pay the
distribution, to be the Conversion Rate that would then be in effect if such
distribution had not been declared.
 
Notwithstanding the foregoing, if “FMV” (as defined above) is equal to or
greater than “SP0” (as defined above), in lieu of the foregoing increase, each
Holder of Preferred Stock shall receive, for each share of Preferred Stock, at
the same time and upon the same terms as holders of the Common Stock, the amount
and kind of Distributed Property that such Holder would have received as if such
Holder owned a number of shares of Common Stock equal to the Conversion Rate
(determined without regard to the Conversion Cap or Beneficial Ownership
Limitation) in effect on the Record Date for the distribution.
 
 
A-13

--------------------------------------------------------------------------------

 
 
With respect to an adjustment pursuant to this Section 8(d)(iii) where there has
been a payment of a dividend or other distribution on the Common Stock
consisting solely of shares of Capital Stock of any class or series, or similar
equity interests, of or relating to a Subsidiary or other business unit of the
Company where such Capital Stock or similar equity interest is, or will be when
issued, listed or admitted for trading on a U.S. national securities exchange (a
“Spin-Off”), the Conversion Rate will be increased based on the following
formula:
 
[ex10xi_4.jpg]
 
where,
 
 
CR0
=
the Conversion Rate in effect immediately prior to the close of business on the
10th Trading Day immediately following, and including, the Ex-Date for the
Spin-Off;

 
 
CR1
=
the Conversion Rate in effect immediately after the close of business on the
10th Trading Day immediately following, and including, the Ex-Date for the
Spin-Off;

 
 
FMV
=
the average of the Closing Sale Prices of the Capital Stock or similar equity
interest distributed to holders of the Common Stock applicable to one share of
Common Stock over the 10 consecutive Trading Day period immediately following,
and including, the Ex-Date for the Spin-Off; and

 
 
MP0
=
the average of the Closing Sale Prices of the Common Stock over the 10
consecutive Trading Day period immediately following, and including, the Ex-Date
for the Spin-Off.

 
The adjustment to the Conversion Rate under the preceding paragraph shall become
effective at the close of business on the 10th Trading Day immediately
following, and including, the Ex-Date for the Spin-Off; provided that, for
purposes of determining the Conversion Rate, in respect of any conversion during
the 10 Trading Days following, and including, the Ex-Date of any Spin-Off,
references within the portion of this Section 8(d)(iii) related to Spin-Offs to
10 consecutive Trading Days shall be deemed to be replaced with such lesser
number of consecutive Trading Days as have elapsed between the Ex-Date of such
Spin-Off and the relevant Conversion Date.
 
 
A-14

--------------------------------------------------------------------------------

 
 
 
(iv)
If any extraordinary cash dividend or distribution (not deriving from earnings
of the Company arising from the ordinary course of business) is made to all or
substantially all holders of the Common Stock, excluding any consideration
payable in connection with a tender or exchange offer made by the Company or any
of its Subsidiaries, the Conversion Rate shall be increased based on the
following formula:

 
[ex10xi_5.jpg]
 
where,
 
 
CR0
=
the Conversion Rate in effect immediately prior to the close of business on the
Record Date for such dividend or distribution;

 
 
CR1
=
the Conversion Rate in effect immediately after the close of business on the
Record Date for such dividend or distribution;

 
 
SP0
=
the average of the Closing Sale Prices of the Common Stock over the 10
consecutive Trading Day period ending on, and including, the Trading Day
immediately preceding the Ex-Date for such dividend or distribution; and

 
 
C
=
the amount in cash per share of Common Stock the Company distributes to all or
substantially all holders of its Common Stock.

 
Any increase pursuant to this Section 8(d)(iv) shall become effective
immediately after the close of business on the Record Date for such dividend or
distribution.  If such dividend or distribution is not so paid, the Conversion
Rate shall be decreased, effective as of the date the Board determines not to
pay or make such dividend or distribution, to be the Conversion Rate that would
then be in effect if such dividend or distribution had not been declared.
 
Notwithstanding the foregoing, if “C” (as defined above) is equal to or greater
than “SP0” (as defined above), in lieu of the foregoing increase, each Holder of
Preferred Stock shall receive, for each share of Preferred Stock, at the same
time and upon the same terms as holders of the Common Stock, the amount of cash
that such Holder would have received as if such Holder owned a number of shares
of Common Stock equal to the Conversion Rate on the Record Date for such cash
dividend or distribution (determined without regard to the Conversion Cap or
Beneficial Ownership Limitation).
 
 
(v)
If the Company or any of its Subsidiaries makes a payment in respect of a tender
offer or exchange offer for the Common Stock and the cash and value of any other
consideration included in the payment per share of the Common Stock exceeds the
average of the Closing Sale Price of the Common Stock over the 10 consecutive
Trading Day period commencing on, and including, the Trading Day next succeeding
the last date on which tenders or exchanges may be made pursuant to such tender
or exchange offer, the Conversion Rate shall be increased based on the following
formula:

 
[ex10xi_6.jpg]
 
 
A-15

--------------------------------------------------------------------------------

 
 
where,
 
 
CR0
=
the Conversion Rate in effect immediately prior to the close of business on the
last Trading Day of the 10 consecutive Trading Day period commencing on, and
including, the Trading Day next succeeding the date such tender or exchange
offer expires;

 
 
CR1
=
the Conversion Rate in effect immediately after the close of business on the
last Trading Day of the 10 consecutive Trading Day period commencing on, and
including, the Trading Day next succeeding the date such tender or exchange
offer expires;

 
 
AC
=
the aggregate value of all cash and any other consideration (as determined by
the Board) paid or payable for shares of Common Stock purchased in such tender
or exchange offer;

 
 
OS0
=
the number of shares of Common Stock outstanding immediately prior to the date
such tender or exchange offer expires (prior to giving effect to the purchase of
all shares of Common Stock accepted for purchase or exchange in such tender or
exchange offer);

 
 
OS1
=
the number of shares of Common Stock outstanding immediately after the date such
tender or exchange offer expires (after giving effect to the purchase of all
shares of Common Stock accepted for purchase or exchange in such tender or
exchange offer); and

 
 
SP1
=
the average of the Closing Sale Prices of the Common Stock over the 10
consecutive Trading Day period commencing on, and including, the Trading Day
next succeeding the date such tender or exchange offer expires.

 
The increase to the Conversion Rate under this Section 8(d)(v) shall occur at
the close of business on the 10th Trading Day immediately following, and
including, the Trading Day next succeeding the date such tender or exchange
offer expires; provided that, for purposes of determining the Conversion Rate,
in respect of any conversion during the 10 Trading Days immediately following,
and including, the Trading Day next succeeding the date that any such tender or
exchange offer expires, references within this Section 8(d)(v) to 10 consecutive
Trading Days shall be deemed to be replaced with such lesser number of
consecutive Trading Days as have elapsed between the date such tender or
exchange offer expires and the relevant Conversion Date.
 
In the event that the Company or one of its Subsidiaries is obligated to
purchase shares of Common Stock pursuant to any such tender offer or exchange
offer, but the Company or such Subsidiary is permanently prevented by applicable
law from effecting any such purchases, or all such purchases are rescinded, then
the Conversion Rate shall be readjusted to be such Conversion Rate that would
then be in effect if such tender offer or exchange offer had not been made.
 
 
A-16

--------------------------------------------------------------------------------

 
 
 
(vi)
All calculations and other determinations under this Section 8(d) shall be made
by the Company and shall be made to the nearest one-ten thousandth (1/10,000th)
of a share.  Notwithstanding anything herein to the contrary, no adjustment
under this Section 8(d) shall be made to the Conversion Rate unless such
adjustment would result in a change of at least 1% in the Conversion Rate then
in effect.  Any lesser adjustment shall be carried forward and shall be made at
the time of and together with the next subsequent adjustment, if any, which,
together with any adjustment or adjustments so carried forward, shall amount to
a change of at least 1% in such Conversion Rate; provided, however, that the
Company shall make such carried-forward adjustments, regardless of whether the
aggregate adjustment is less than 1%, (a) on December 31 of each calendar year,
(b) on the Conversion Date for any conversions of Preferred Stock, (c) upon the
occurrence of a Fundamental Change and (d) in the event that the Company
exercises its mandatory conversion right pursuant to Section 9.  No adjustment
to the Conversion Rate shall be made if it results in a Conversion Price that is
less than the par value (if any) of the Common Stock.

 
 
(vii)
In addition to those adjustments required by clauses (i), (ii), (iii), (iv) and
(v) of this Section 8(d), and to the extent permitted by applicable law and
subject to the applicable rules of the NASDAQ Stock Market, the Company from
time to time may increase the Conversion Rate by any amount for a period of at
least 20 Business Days or any longer period permitted or required by law if the
increase is irrevocable during that period and the Board determines that such
increase would be in the Company’s best interest.  In addition, the Company may
(but is not required to) increase the Conversion Rate to avoid or diminish any
income tax to holders of Common Stock or rights to purchase Common Stock in
connection with a dividend or distribution of shares (or rights to acquire
shares) or similar event.  Whenever the Conversion Rate is increased pursuant to
any of the preceding two sentences, the Company shall mail to the Holder of each
share of Preferred Stock at its last address appearing on the stock register of
the Company a notice of the increase at least 15 days prior to the date the
increased Conversion Rate takes effect, and such notice shall state the
increased Conversion Rate and the period during which it will be in effect.

 
 
(viii)
For purposes of this Section 8(d), the number of shares of Common Stock at any
time outstanding shall not include shares held in the treasury of the Company so
long as the Company does not pay any dividend or make any distribution on shares
of Common Stock held in the treasury of the Company, but shall include shares
issuable in respect of scrip certificates issued in lieu of fractions of shares
of Common Stock.

 
 
A-17

--------------------------------------------------------------------------------

 
 
 
(ix)
If any applicable law requires the deduction or withholding of any tax from any
payment or deemed dividend to a Holder on its Preferred Stock, the Company or an
applicable withholding agent may withhold on cash dividends, shares of Preferred
Stock, Common Stock or sale proceeds paid, subsequently paid or credited with
respect to such Holder or his successors and assigns.

 
(e)           Notwithstanding anything to the contrary in Section 8(d), no
adjustment to the Conversion Rate shall be made with respect to any transaction
described in Section 8(d)(ii) through Section 8(d)(iv) if the Company makes
provision for each Holder of the Preferred Stock to participate in such
transaction, at the same time as holders of the Common Stock, without
conversion, as if such Holder held a number of shares of Common Stock equal to
the Conversion Rate  in effect on the Record Date or Effective Date, as the case
may be, for such transaction, multiplied by the number of shares of Preferred
Stock held by such Holder (determined without regard to the Conversion Cap or
Beneficial Ownership Limitation). No adjustment to the Conversion Rate shall be
made with respect to any transaction described in Section 8(d)(v) if the Company
makes provision for each Holder of the Preferred Stock to participate in such
transaction, at the same time as holders of the Common Stock as if such Holder
held a number of shares of Common Stock equal to the Conversion Rate in effect
on the Record Date or Effective Date, as the case may be, for such transaction,
multiplied by the number of shares of Preferred Stock held by such Holder
(determined without regard to the Conversion Cap or Beneficial Ownership
Limitation).
 
(f)           If the Company shall take a record of the holders of its Common
Stock for the purpose of entitling them to receive an extraordinary dividend or
other distribution, and shall thereafter (and before the extraordinary dividend
or distribution has been paid or delivered to stockholders) legally abandon its
plan to pay or deliver such extraordinary dividend or distribution, then
thereafter no adjustment in the Conversion Rate then in effect shall be required
by reason of the taking of such record.
 
(g)           Upon any increase in the Conversion Rate, the Company promptly
shall deliver to each Holder a certificate signed by an authorized officer of
the Company, setting forth in reasonable detail the event requiring the
adjustment and the method by which such adjustment was calculated and specifying
the increased Conversion Rate then in effect following such adjustment.
 
(h)           In the case of:
 
 
(i)
any recapitalization, reclassification or change of the Common Stock (other than
changes resulting from a subdivision or combination),

 
 
(ii)
any consolidation, merger or combination involving the Company,

 
 
(iii)
any sale, lease or other transfer to a third party of the consolidated assets of
the Company and the Company’s Subsidiaries substantially as an entirety, or

 
 
(iv)
any statutory share exchange,

 
 
A-18

--------------------------------------------------------------------------------

 
 
in each case that is not a Fundamental Change, as a result of which the Common
Stock is converted into, or exchanged for, stock, other securities, other
property or assets (including cash or any combination thereof) (any such
transaction or event, a “Reorganization Event”), then, at and after the
effective time of such Reorganization Event, the right to convert each share of
Preferred Stock shall be changed into a right to convert such share into the
kind and amount of shares of stock, other securities or other property or assets
(including cash or any combination thereof) that a holder of a number of shares
of Common Stock equal to the Conversion Rate immediately prior to such
Reorganization Event would have owned or been entitled to receive upon such
Reorganization Event (such stock, securities or other property or assets, the
“Reference Property”).  If the Reorganization Event causes the Common Stock to
be converted into, or exchanged for, the right to receive more than a single
type of consideration (determined based in part upon any form of stockholder
election), then the Reference Property into which the Preferred Stock will be
convertible shall be deemed to be the weighted average of the types and amounts
of consideration received by the holders of Common Stock that affirmatively make
such an election.  The Company shall notify Holders of such weighted average as
soon as practicable after such determination is made.  None of the foregoing
provisions shall affect the right of a Holder of Preferred Stock to convert its
Preferred Stock into shares of Common Stock as set forth in Section 8(a) prior
to the effective time of such Reorganization Event.  Notwithstanding Section
8(d), no adjustment to the Conversion Rate shall be made for any Reorganization
Event to the extent stock, securities or other property or assets become the
Reference Property receivable upon conversion of Preferred Stock.
 
The Company shall provide, by amendment hereto effective upon any such
Reorganization Event, for anti-dilution and other adjustments that shall be as
nearly equivalent as is possible to the adjustments provided for in this Section
8.  The provisions of this Section 8 shall apply to successive Reorganization
Events.
 
In this Certificate of Designations, if the Common Stock has been replaced by
Reference Property as a result of any such Reorganization Event, references to
the Common Stock are intended to refer to such Reference Property.
 
(i)           The Company shall at all times reserve and keep available for
issuance upon the conversion of the Preferred Stock a number of its authorized
but unissued shares of Common Stock equal to the aggregate Liquidation
Preference divided by the Closing Sale Price of the Common Stock on [_________],
2014, and shall take all action required to increase the authorized number of
shares of Common Stock if at any time there shall be insufficient unissued
shares of Common Stock to permit such reservation or to permit the conversion of
all Outstanding shares of Preferred Stock or the payment or partial payment of
dividends declared on Preferred Stock that are payable in Common Stock.
 
(j)           For the avoidance of doubt, the Company shall not be required to
pay any tax which may be payable in respect of any transfer involved in the
issuance and delivery of any such certificate in a name other than that of the
holder of the shares of the relevant Preferred Stock and the Company shall not
be required to issue or deliver such certificate unless or until the Person or
Persons requesting the issuance or delivery thereof shall have paid to the
Company the amount of such tax or shall have established to the reasonable
satisfaction of the Company that such tax has been paid.
 
 
A-19

--------------------------------------------------------------------------------

 
 
(k)           Shares of Preferred Stock shall immediately and permanently cease
to be subject to the Conversion Cap for purposes of this Section 8 and Sections
5 and 9 upon the receipt of Shareholder Approval.  For the avoidance of doubt
and notwithstanding anything in the Certificate of Designations to the contrary,
the Conversion Cap shall not in any way limit the amounts to be paid as
dividends.  Shares of Preferred Stock not convertible as a result of the
foregoing shall remain Outstanding and shall become convertible by such Holder
or another Holder to the extent the Conversion Cap no longer
applies.  Notwithstanding the foregoing, the Conversion Cap shall have no affect
on any adjustment to the Conversion Rate pursuant to this Section 8.
 
(l)           Notwithstanding Sections 8(d)(ii) and 8(d)(iii), if the Company
has a rights plan (including the distribution of rights pursuant thereto to all
holders of the Common Stock) in effect while any shares of Preferred Stock
remain Outstanding, Holders of Preferred Stock will receive, upon conversion of
Preferred Stock, in addition to the Common Stock to which a Holder is entitled,
a corresponding number of rights in accordance with the rights plan.  If, prior
to any conversion, such rights have separated from the shares of Common Stock in
accordance with the provisions of the applicable rights plan so that Holders of
Preferred Stock would not be entitled to receive any rights in respect of the
Common Stock delivered upon conversion of Preferred Stock, the Conversion Rate
will be adjusted at the time of separation, subject to Section 8(e), as if the
Company had distributed to all holders of its Common Stock, shares of Capital
Stock, evidences of indebtedness, assets, securities, property, rights, options
or warrants as described in Section 8(d)(iii) above, subject to readjustment in
the event of the expiration, termination or redemption of such rights.
 
(9)           Mandatory Conversion.
 
(a)           At any time on or after [___________], 2016, the Company shall
have the right, at its option, to give notice of its election to cause all
Outstanding shares of Preferred Stock to be automatically converted into that
number of whole shares of Common Stock for each share of Preferred Stock equal
to the Conversion Rate in effect on the Mandatory Conversion Date (subject to
the limitations set forth in Section 11), with cash in lieu of any fractional
share pursuant to Section 10; provided, however,  that, prior to the receipt of
Shareholder Approval, shares of Preferred Stock shall not be convertible
pursuant to this Section 9 in the aggregate into more than the Conversion Cap.
The Company may exercise its right to cause a mandatory conversion pursuant to
this Section 9 only if the Closing Sale Price of the Common Stock equals or
exceeds 125% of the Conversion Price for at least 20 Trading Days (whether or
not consecutive) in a period of 30 consecutive Trading Days, including the last
Trading Day of such 30-day period, ending on, and including, the Trading Day
immediately preceding the Business Day on which the Company issues a press
release announcing the mandatory conversion as described in Section 9(b).
 
(b)           To exercise the mandatory conversion right described in Section
9(a), the Company must issue a press release for publication on the Dow Jones
News Service or Bloomberg Business News (or if either such service is not
available, another broadly disseminated news or press release service selected
by the Company) prior to the open of business on the first Trading Day following
any date on which the condition described in Section 9(a) is met, announcing
such a mandatory conversion.  The Company shall also give notice by mail or by
publication (with subsequent prompt notice by mail) to the Holders of the
Preferred Stock (not later than three Business Days after the date of the press
release) of the mandatory conversion announcing the Company’s intention to
convert the Preferred Stock.  The conversion date will be a date selected by the
Company (the “Mandatory Conversion Date”) and will be no later than 10 calendar
days after the date on which the Company issues the press release described in
this Section 9(b).
 
 
A-20

--------------------------------------------------------------------------------

 
 
(c)           In addition to any information required by applicable law or
regulation, the press release and notice of a mandatory conversion described in
Section 9(b) shall state, as appropriate: (i) the Mandatory Conversion Date;
(ii) the number of shares of Common Stock to be issued upon conversion of each
share of Preferred Stock; and (iii) that dividends on the Preferred Stock to be
converted will cease to accrue on the Mandatory Conversion Date.
 
(d)           On and after the Mandatory Conversion Date, dividends shall cease
to accrue on the Preferred Stock called for a mandatory conversion pursuant to
Section 9 and all rights of Holders of such Preferred Stock shall terminate
except for the right to receive the whole shares of Common Stock issuable upon
conversion thereof with a cash payment in lieu of any fractional share of Common
Stock in accordance with Section 10.  The full amount of any dividend payment
with respect to the Preferred Stock called for a mandatory conversion pursuant
to Section 9 on a date during the period beginning at the close of business on
any Dividend Record Date and ending on the close of business on the
corresponding Dividend Payment Date shall be payable on such Dividend Payment
Date to the record holder of such share at the close of business on such
Dividend Record Date if such share has been converted after such Dividend Record
Date and prior to such Dividend Payment Date. Except as provided in the
immediately preceding sentence with respect to a mandatory conversion pursuant
to Section 9, no payment or adjustment shall be made upon conversion of
Preferred Stock for dividends with respect to the Common Stock issued upon such
conversion thereof.
 
(10)           No Fractional Shares.  No fractional shares of Common Stock or
securities representing fractional shares of Common Stock shall be delivered
upon conversion, whether voluntary or mandatory, of the Preferred
Stock.  Instead, the Company will make a cash payment to each Holder that would
otherwise be entitled to a fractional share based on the Closing Sale Price of
the Common Stock on the relevant Conversion Date.
 
(11)           Beneficial Ownership Limitation. Notwithstanding anything herein
to the contrary, the Company shall not effect any conversion of the Preferred
Stock, and a Holder shall not have the right to convert any portion of the
Preferred Stock, in each case to the extent that, after giving effect to such
conversion, such Holder would beneficially own in excess of the Beneficial
Ownership Limitation.  For purposes of this Section 11, beneficial ownership of
a Holder shall be calculated in accordance with Section 16(a) and (b) of the
Exchange Act and the rules and regulations promulgated thereunder for purposes
of determining whether such Holder is subject to the reporting and liability
provisions of Section 16(a) and 16(b) of the Exchange Act.  For purposes of the
complying with this Section 11, the Company shall be entitled to conclusively
rely on the information set forth in any Holder’s Notice of Conversion, and each
Holder delivering a Notice of Conversion shall be deemed to represent to the
Company that such Notice of Conversion does not violate the restrictions set
forth in this paragraph, and the Company shall have no obligation to verify or
confirm the accuracy of such representation.  Upon the written or oral request
of a Holder, the Company shall, within two Trading Days, confirm orally and in
writing to such Holder the number of shares of Common Stock then
outstanding.  By written notice to the Company, a Holder may from time to time
increase or decrease the Beneficial Ownership Limitation applicable solely to
such Holder to any other percentage; provided that any such increase will not be
effective until the sixty-fifth (65th) day after such notice is delivered to the
Company.  The express purpose of this Section 11 is to preclude any Holder’s
ownership of any shares of Preferred Stock from causing such Holder to become
subject to the reporting and liability provisions of Section 16(a) and 16(b) of
the Exchange Act, including pursuant to Rule 16a-2 promulgated by the
Commission, and this Section 11 shall be interpreted according to such express
purpose.  Solely for purposes of this Section 11 and for purposes of the
provisos to Section 7(b) and (c) hereof, the term “Holder” shall include all
persons whose beneficial ownership of the Common Stock is aggregated pursuant to
Section 13(d)(3) of the Exchange Act or Rule 13d-5 thereunder.
 
 
A-21

--------------------------------------------------------------------------------

 
 
Notwithstanding anything contained herein to the contrary, prior to receipt of
Shareholder Approval conversion of the Preferred Stock shall at all times be
limited by the Conversion Cap.
 
(12)           Transfer Agent and Registrar.  The duly appointed transfer agent
(the “Transfer Agent”) and Registrar (the “Registrar”) for the Preferred Stock
shall be Continental Stock Transfer & Trust Company.  The Company may, in its
sole discretion, remove the Transfer Agent in accordance with the agreement
between the Company and the Transfer Agent; provided that the Company shall
appoint a successor transfer agent who shall accept such appointment prior to
the effectiveness of such removal.  For the avoidance of doubt, the Company
shall notify the Registrar in writing upon the Company’s or any of its
Affiliates’ purchases or sales of Preferred Stock.
 
(13)           Certificates.
 
(a)           The Company shall, upon written request of a Holder, issue
certificates in definitive form representing the shares of Preferred Stock held
by such Holder.  Every share of Preferred Stock that bears or is required under
this Section 13(a) to bear the legend set forth in this Section 13(a) (together
with any Common Stock issued upon conversion of the Preferred Stock that is
required to bear the legend set forth in Section 13(b), collectively “Restricted
Securities”) shall be subject to the restrictions on transfer set forth in this
Section 13(a) (including the legend set forth below), unless such restrictions
on transfer shall be eliminated or otherwise waived by written consent of the
Company, and the Holder of each such Restricted Security, by such Holder’s
acceptance thereof, agrees to be bound by all such restrictions on transfer. As
used in this Section 13(a) and in Section 13(b), the term “transfer” encompasses
any sale, pledge, transfer or other disposition whatsoever of any Restricted
Security.
 
 
A-22

--------------------------------------------------------------------------------

 
 
Until the date (the “Resale Restriction Termination Date”) that is the later of
(1) the date that is one year or such other period of time as permitted by Rule
144 or any successor provision thereto after the last date of original issuance
of the Preferred Stock and (2) such later date, if any, as may be required by
applicable law, any certificate evidencing such Preferred Stock (and all
securities issued in exchange therefor or substitution thereof, other than
Common Stock, if any, issued upon conversion thereof, which shall bear the
legend set forth in Section 13(b), if applicable) shall bear a legend in
substantially the following form (unless such shares of Preferred Stock have
been transferred pursuant to a registration statement that has become or been
declared effective under the Securities Act and that continues to be effective
at the time of such transfer, or sold pursuant to the exemption from
registration provided by Rule 144 or any similar provision then in force under
the Securities Act, or unless otherwise agreed by the Company in writing with
written notice thereof to the Transfer Agent):
 
THIS SHARE OF PREFERRED STOCK AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF
THIS SHARE OF PREFERRED STOCK HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES
LAWS.  NEITHER THIS SHARE OF PREFERRED STOCK OR THE COMMON STOCK ISSUABLE UPON
CONVERSION OF THIS SHARE OF PREFERRED STOCK NOR ANY INTEREST OR PARTICIPATION
HEREIN OR THEREIN MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT
IN ACCORDANCE WITH THE FOLLOWING SENTENCE.
 
BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:
 
 
1.
REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A “QUALIFIED
INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT)
AND THAT IT EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH
ACCOUNT, AND

 
 
2.
AGREES FOR THE BENEFIT OF QUINPARIO ACQUISITION CORP. (THE “COMPANY”) THAT IT
WILL NOT OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY
BENEFICIAL INTEREST HEREIN PRIOR TO THE DATE THAT IS THE LATER OF (X) ONE YEAR
OR SUCH OTHER PERIOD OF TIME AS PERMITTED BY RULE 144 UNDER THE SECURITIES ACT
OR ANY SUCCESSOR PROVISION THERETO AFTER THE LAST DATE OF INITIAL ISSUANCE
HEREOF, AND (Y) SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED BY APPLICABLE LAW,
EXCEPT:

 
 
(A)
TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR

 
 
(B)
PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE
SECURITIES ACT, OR

 
 
(C)
TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, OR

 
 
(D)
PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

 
 
A-23

--------------------------------------------------------------------------------

 
 
PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE (2)(D)
ABOVE, THE COMPANY AND THE TRANSFER AGENT RESERVE THE RIGHT TO REQUIRE THE
DELIVERY OF SUCH LEGAL OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY
REASONABLY BE REQUIRED IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING
MADE IN COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS.  NO REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.
 
No transfer of any Preferred Stock prior to the Resale Restriction Termination
Date will be registered by the Registrar (and shall not be effective) unless the
applicable box on the Form of Assignment and Transfer attached hereto as Exhibit
B has been checked (it being understood that the checking of such box shall not
substitute for satisfaction of any other applicable transfer restrictions).
 
Any share of Preferred Stock (or security issued in exchange or substitution
therefor) as to which such restrictions on transfer shall have expired in
accordance with their terms may, upon surrender of such Preferred Stock for
exchange to the Registrar, be exchanged for a new share or shares of Preferred
Stock, of like aggregate number of shares of Preferred Stock, which shall not
bear the restrictive legend required by this Section 13(a) and shall not be
assigned a restricted CUSIP number.
 
(b)           Until the Resale Restriction Termination Date, any stock
certificate representing Common Stock issued upon conversion of Preferred Stock
shall bear a legend in substantially the following form (unless the Preferred
Stock or such Common Stock has been transferred pursuant to a registration
statement that has become or been declared effective under the Securities Act
and that continues to be effective at the time of such transfer, or pursuant to
the exemption from registration provided by Rule 144 or any similar provision
then in force under the Securities Act, or such Common Stock has been issued
upon conversion of shares of Preferred Stock that have been transferred pursuant
to a registration statement that has become or been declared effective under the
Securities Act and that continues to be effective at the time of such transfer,
or pursuant to the exemption from registration provided by Rule 144 or any
similar provision then in force under the Securities Act, or unless otherwise
agreed by the Company with written notice thereof to the Transfer Agent):
 
THIS SHARE OF COMMON STOCK HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  THIS
SHARE OF COMMON STOCK NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING
SENTENCE.
 
 
A-24

--------------------------------------------------------------------------------

 
 
BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:
 
 
1.
REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A “QUALIFIED
INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT)
AND THAT IT EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH
ACCOUNT, AND

 
 
2.
AGREES FOR THE BENEFIT OF QUINPARIO ACQUISITION CORP. (THE “COMPANY”) THAT IT
WILL NOT OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY
BENEFICIAL INTEREST HEREIN PRIOR TO THE DATE THAT IS THE LATER OF (X) ONE YEAR
OR SUCH OTHER PERIOD OF TIME AS PERMITTED BY RULE 144 UNDER THE SECURITIES ACT
OR ANY SUCCESSOR PROVISION THERETO AFTER THE LAST DATE OF INITIAL ISSUANCE OF
THE PREFERRED STOCK FROM WHICH THIS SHARE OF COMMON STOCK WAS CONVERTED, AND (Y)
SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED BY APPLICABLE LAW, EXCEPT:

 
 
(A)
TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR

 
 
(B)
PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE
SECURITIES ACT, OR

 
 
(C)
TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, OR

 
 
(D)
PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

 
PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE (2)(D)
ABOVE, THE COMPANY AND THE TRANSFER AGENT RESERVE THE RIGHT TO REQUIRE THE
DELIVERY OF SUCH LEGAL OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY
REASONABLY BE REQUIRED IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING
MADE IN COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS.  NO REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.
 
 
A-25

--------------------------------------------------------------------------------

 
 
Any such Common Stock as to which such restrictions on transfer shall have
expired in accordance with their terms may, upon surrender of the certificates
representing such shares of Common Stock for exchange in accordance with the
procedures of the Transfer Agent, be exchanged for a new certificate or
certificates for a like aggregate number of shares of Common Stock, which shall
not bear the restrictive legend required by this Section 13(b).  Until the
Resale Restriction Termination Date, no transfer of any Common Stock issued upon
conversion of Preferred Stock will be registered by the Registrar (and shall not
be effective) unless the applicable box on the Form of Assignment and Transfer
attached hereto as Exhibit B has been checked (it being understood that the
checking of such box shall not substitute for satisfaction of any other
applicable transfer restrictions).
 
(c)           The Preferred Stock shall initially be issued with a restricted
CUSIP number.
 
(14)           Paying Agent and Conversion Agent.
 
(a)           The Company shall maintain in the United States (i) an office or
agency where Preferred Stock may be presented for payment (the “Paying Agent”)
and (ii) an office or agency where, in accordance with the terms hereof,
Preferred Stock may be presented for conversion (the “Conversion Agent”).  The
Transfer Agent may act as Paying Agent and Conversion Agent, unless another
Paying Agent or Conversion Agent is appointed by the Company.  The Company may
appoint the Registrar, the Paying Agent and the Conversion Agent and may appoint
one or more additional paying agents and one or more additional conversion
agents in such other locations as it shall determine.  The term “Paying Agent”
includes any additional paying agent and the term “Conversion Agent” includes
any additional conversion agent.  The Company may change any Paying Agent or
Conversion Agent without prior notice to any Holder.  The Company shall notify
the Registrar of the name and address of any Paying Agent or Conversion Agent
appointed by the Company.  If the Company fails to appoint or maintain another
entity as Paying Agent or Conversion Agent, the Registrar shall act as such or
the Company or any of its Affiliates shall act as Paying Agent, Registrar or
Conversion Agent.
 
(b)           Payments due on the Preferred Stock shall be payable at the office
or agency of the Company maintained for such purpose in The City of New York and
at any other office or agency maintained by the Company for such
purpose.  Payments of cash shall be payable by United States dollar check drawn
on, or wire transfer (provided, that appropriate wire instructions have been
received by the Registrar at least 15 days prior to the applicable date of
payment) to a U.S. dollar account maintained by the Holder with, a bank located
in New York City; provided that at the option of the Company, payment of cash
dividends may be made by check mailed to the address of the Person entitled
thereto as such address shall appear in the Preferred Stock register.
 
(15)           Other Provisions.
 
(a)           With respect to any notice to a Holder of shares of Preferred
Stock required to be provided hereunder, neither failure to mail such notice,
nor any defect therein or in the mailing thereof, to any particular Holder shall
affect the sufficiency of the notice or the validity of the proceedings referred
to in such notice with respect to the other Holders or affect the legality or
validity of any distribution, rights, warrant, reclassification, consolidation,
merger, conveyance, transfer, dissolution, liquidation or winding-up, or the
vote upon any such action. Any notice which was mailed in the manner herein
provided shall be conclusively presumed to have been duly given whether or not
the Holder receives the notice.
 
 
A-26

--------------------------------------------------------------------------------

 
 
(b)           Shares of Preferred Stock that have been issued and reacquired in
any manner, including shares of Preferred Stock that are purchased or exchanged
or converted, shall (upon compliance with any applicable provisions of the laws
of Delaware) have the status of authorized but unissued shares of preferred
stock of the Company undesignated as to series and may be designated or
redesignated and issued or reissued, as the case may be, as part of any series
of preferred stock of the Company; provided that any issuance of such shares as
Preferred Stock must be in compliance with the terms hereof.
 
(c)           The shares of Preferred Stock shall be issuable only in whole
shares.
 
(d)           All notice periods referred to herein shall commence on the date
of the mailing of the applicable notice that initiates such notice
period.  Notice to any Holder shall be given to the registered address set forth
in the Company’s records for such Holder.
 
(e)           To the extent lawful to do so, the Company shall provide the
Holders prior written notice of any extraordinary cash dividend or distribution
(not deriving from earnings of the Company arising from the ordinary course of
business), with such notice to be made no later than the notice thereof provided
to all holders of Common Stock of the Company.
 
(f)            Any payment required to be made hereunder on any day that is not
a Business Day shall be made on the next succeeding Business Day and no interest
or dividends on such payment will accrue or accumulate, as the case may be, in
respect of such delay.
 
(g)           Holders of Preferred Stock shall not be entitled to any preemptive
rights to acquire additional capital stock of the Company.
 
[Signature page follows]
 
 
A-27

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has executed this Certificate of
Designations as of [_________], 2014.

 

 
QUINPARIO ACQUISITION CORP.
     
By:
     
Name:
     
Title:
 

 
 
 
 
 

 
 
[SIGNATURE PAGE TO CERTIFICATE OF DESIGNATION, PREFERENCE, RIGHTS AND
LIMITATIONS (8.0% SERIES A CUMULATIVE PERPETUAL CONVERTIBLE
PREFERRED STOCK) – QUINPARIO ACQUISITION CORP.]
 
 
A-28

--------------------------------------------------------------------------------

 
 
CERTIFICATE OF DESIGNATIONS - - EXHIBIT A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


CERTIFICATE OF DESIGNATIONS - EXHIBIT B
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


Exhibit B
 
SUBSCRIPTION INSTRUCTIONS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit C
 
PURCHASE AND SALE AGREEMENT
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit D
 
REGISTRATION RIGHTS AGREEMENT
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit E
 
INVESTOR QUESTIONNAIRE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------